EXECUTION COPY


 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 28, 2014

among

HERSHA HOSPITALITY LIMITED PARTNERSHIP,

as Borrower,

HERSHA HOSPITALITY TRUST,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS, INITIAL ISSUING BANK AND SWING LINE BANK NAMED HEREIN,

as Initial Lenders,  Initial Issuing Bank and Swing Line Bank,

CITIBANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Running Managers

 

 

 

 

--------------------------------------------------------------------------------

 

T A B L E   O F   C O N T E N T S

 

 

Section

Page

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

Section 1.01. Certain Defined Terms

1

Section 1.02. Computation of Time Periods; Other Definitional Provisions

36

Section 1.03. Accounting Terms

36

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

 

Section 2.01. The Advances and the Letters of Credit

36

Section 2.02. Making the Advances

38

Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

40

Section 2.04. Repayment of Advances

42

Section 2.05. Termination or Reduction of the Commitments

43

SECTION 2.06. Prepayments

44

SECTION 2.07. Interest

45

SECTION 2.08. Fees

46

Section 2.09. Conversion of Advances

47

Section 2.10. Increased Costs, Etc

48

Section 2.11. Payments and Computations

49

SECTION 2.12. Taxes

52

Section 2.13. Sharing of Payments, Etc

55

Section 2.14. Use of Proceeds

56

Section 2.15. Evidence of Debt

56

Section 2.16. Extensions of Maturity Date

57

Section 2.17. Increase in the Aggregate Commitments

57

Section 2.18. Defaulting Lenders

59

Section 2.19. Replacement of Lenders

61

Section 2.20. Cash Collateral Account

62

 

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

 

Section 3.01. Conditions Precedent to Initial Extension of Credit

65

Section 3.02. Conditions Precedent to Each Borrowing, Issuance and Renewal,
Extension and Increase

69

Section 3.03. Determinations Under Section 3.01 and 3.02

70

 

 





1

 

--------------------------------------------------------------------------------

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01. Representations and Warranties of the Loan Parties

70

 

Article V
COVENANTS OF THE LOAN PARTIES

 

 

Section 5.01. Affirmative Covenants

76

Section 5.02. Negative Covenants

80

Section 5.03. Reporting Requirements

87

Section 5.04. Financial Covenants

90

 

Article VI
EVENTS OF DEFAULT

 

 

Section 6.01. Events of Default

92

Section 6.02. Actions in Respect of the Letters of Credit upon Default

94

 

Article VII
GUARANTY

 

 

Section 7.01. Guaranty; Limitation of Liability

94

Section 7.02. Guaranty Absolute

95

Section 7.03. Waivers and Acknowledgments

96

SECTION 7.04. Subrogation

97

Section 7.05. Guaranty Supplements

98

Section 7.06. Indemnification by Guarantors

98

Section 7.07. Subordination

98

Section 7.08. Continuing Guaranty

99

 

Article VIII
NEW YORK PROPERTIES

 

 

Section 8.01. New York Term Notes

99

Article IX
THE ADMINISTRATIVE AGENT

 

 

Section 9.01. Authorization and Action

104

Section 9.02. Administrative Agent’s Reliance, Etc.

104

Section 9.03. Citibank and Affiliates

105

Section 9.04. Lender Party Credit Decision

105

Section 9.05. Indemnification by Lender Parties

105

Section 9.06. Successor Administrative Agent

106

Section 9.07. Relationship of Administrative Agent and Lenders

107





2

 

--------------------------------------------------------------------------------

 

Article X
MISCELLANEOUS

 

 

Section 10.01. Amendments, Etc

107

SECTION 10.02. Notices, Etc

108

Section 10.03. No Waiver; Remedies

110

Section 10.04. Costs and Expenses

110

Section 10.05. Right of Set-off

111

Section 10.06. Binding Effect

112

Section 10.07. Assignments and Participations; Replacement Notes

112

Section 10.08. Execution in Counterparts

115

SECTION 10.09. Severability

116

Section 10.10. Survival of Representations

117

Section 10.11. Usury Not Intended

119

Section 10.12. No Liability of Issuing Bank

119

Section 10.13. Confidentiality

119

Section 10.14. Patriot Act Notification

119

Section 10.15. Jurisdiction, Etc

119

Section 10.16. Governing Law

120

Section 10.17. WAIVER OF JURY TRIAL

120

Section 10.18. No Fiduciary Duties

120

 

SCHEDULES

Schedule I Commitments and Applicable Lending Offices

Schedule II Borrowing Base Assets

Schedule III Existing Letters of Credit

Schedule 4.01(b) Subsidiaries

Schedule 4.01(m) Existing Debt

Schedule 4.01(n) Surviving Debt

Schedule 4.01(o) Existing Liens

Schedule 4.01(p) Real Property

Part I Owned Assets
Part II Leased Assets
Part III Management Agreements
Part IV Franchise Agreements

Schedule 4.01(q) Environmental Concerns

Schedule 5.01(v) Post-Closing Matters

EXHIBITS

Exhibit A-1 Form of Revolving Credit Facility Note

Exhibit A-2 Form of Term Loan Note

Exhibit B Form of Notice of Borrowing

Exhibit C Form of Guaranty Supplement

Exhibit D Form of Assignment and Acceptance

Exhibit E Form of Availability Certificate

Exhibit F-1 Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Lender Parties That Are Not Partnerships For U.S. Federal Income Tax Purposes)





3

 

--------------------------------------------------------------------------------

 

Exhibit F-2 Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3 Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4 Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Lender Parties That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G Form of New York Mortgage

Exhibit H Form of New York Term Note

 

4

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 28, 2014 (as it may
be further amended, modified, renewed, restated, replaced or extended pursuant
to the terms hereof, this “Agreement”) among HERSHA HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Borrower”), HERSHA HOSPITALITY
TRUST, a Maryland real estate investment trust (the “Parent Guarantor”), the
entities listed on the signature pages hereof as the subsidiary guarantors
(together with any Additional Guarantors (as hereinafter defined) acceding
hereto pursuant to Section 5.01(j) or 7.05, the “Subsidiary Guarantors” and,
together with the Parent Guarantor, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the “Initial Lenders”), the Swing Line Bank (as
hereinafter defined), CITIBANK, N.A., as the initial issuer of Letters of Credit
(as hereinafter defined) (the “Initial Issuing Bank”), CITIBANK, N.A.
(“Citibank”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article IX, the “Administrative
Agent”) for the Lender Parties (as hereinafter defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”), and
CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and WELLS FARGO SECURITIES, LLC, as joint
lead arrangers and joint book running managers (the “Arrangers”).

WITNESSETH THAT:

(1) Pursuant to that certain Credit Agreement dated as of November 5, 2012 (as
amended, the “Existing Agreement”), among the Borrower, the Parent Guarantor,
the guarantors party thereto, the lenders described therein, Citibank, N.A., as
administrative agent, and the other parties from time to time party thereto,
such lenders agreed to extend certain commitments to make certain credit
facilities available to the Borrower,

(2) The Borrower, the Guarantors, the Administrative Agent, and the lenders
party to the Existing Agreement desire to amend and restate the Existing
Agreement to make certain amendments thereto.

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to amend and restate the Existing Agreement to read in its entirety as
follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acceding Lender” has the meaning specified in Section 2.17(d).

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) EBITDA for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, less (b) the FF&E Reserve for all
Assets for such four fiscal quarters.





1

 

--------------------------------------------------------------------------------

 

 

“Adjusted Funds From Operations” means, with respect to the Parent Guarantor,
net income or loss applicable to common Equity Interest holders (computed in
accordance with GAAP), excluding non-cash interest from development loans and
gains (or losses) from sales of property, plus depreciation and amortization,
plus depreciation and amortization from discontinued operations, plus non-cash
amortization of deferred financing costs, amortization of loan discount or
premium, non-cash stock compensation expense, straight-line amortization of
ground lease expense, non-cash impairment of long-lived assets, non-cash
write-offs of deferred financing costs in connection with refinancing activity,
and acquisition and terminated transaction costs.

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the amount, if any, by which (i) 3% of all rental and other income from the
operation of such Borrowing Base Asset exceeds (ii) all actual management fees
payable in respect of such Borrowing Base Asset, less (c) the FF&E Reserve for
such Borrowing Base Asset, in each case for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.  In no event shall the Adjusted Net Operating Income
for any Borrowing Base Asset be less than zero.  

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, Ops III, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name:    Agency/Medium Term Finance, Reference: Hersha
Hospitality Trust, Attention:    Global Loans/Agency, or such other account as
the Administrative Agent shall specify in writing to the Lender Parties.

“Advance” means any advance of the Term Loan, a Revolving Credit Advance, a
Swing Line Advance or a Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests which
gives the direct or indirect holder of such Voting Interests the power to elect
a majority of the Board of Directors of such Person, by contract or
otherwise.  In no event shall the Administrative Agent or any Lender Party be
deemed to be an Affiliate of the Borrower.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:    (a) in the case of a Hedge Agreement documented pursuant
to the Master Agreement (Multicurrency-Cross Border) published by the
International Swap and Derivatives Association, Inc. (the “Master Agreement”),
the amount, if any, that would be payable by any Loan Party or any of its
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, and
(ii) such Loan Party or Subsidiary was the sole “Affected Party”; or (b) in the
case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
to the Loan Party or Subsidiary of a Loan Party to such Hedge Agreement based on
the settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark‑to‑market value of such Hedge Agreement, which
will be the unrealized loss on



2

 

--------------------------------------------------------------------------------

 

 

such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party to such
Hedge Agreement determined as the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement; capitalized terms used and
not otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Total Debt to EBITDA Ratio as set forth below:

 

 

 

 

Pricing Level

Total Debt to EBITDA Ratio

Applicable Margin for Revolving Credit Facility Base Rate Advances

Applicable Margin for Revolving Credit Facility Eurodollar Rate Advances

I

< 4.00:1.00

0.70%

1.70%

II

> 4.00:1.00 but < 5.00:1.00

0.85%

1.85%

III

> 5.00:1.00 but < 5.50:1.00

1.05%

2.05%

IV

> 5.50:1.00 but < 6.00:1.00

1.15%

2.15%

V

> 6.00:1.00

1.45%

2.45%

 

 

 

 

 

 

Pricing Level

Total Debt to EBITDA Ratio

Applicable Margin for Term Loan Facility Base Rate Advances

Applicable Margin for Term Loan Facility Eurodollar Rate Advances

I

< 4.00:1.00

0.60%

1.60%

II

> 4.00:1.00 but < 5.00:1.00

0.75%

1.75%

III

> 5.00:1.00 but < 5.50:1.00

0.95%

1.95%

IV

> 5.50:1.00 but < 6.00:1.00

1.05%

2.05%

V

> 6.00:1.00

1.35%

2.35%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Total Debt to EBITDA Ratio in effect from time to time and the
Applicable Margin for any Interest Period for all Eurodollar Rate Advances
comprising part of the same Borrowing shall be determined by reference to the
Total Debt to EBITDA Ratio in effect on the first day of such Interest Period;
provided, however, that (a) the Applicable Margin shall initially be at Pricing
Level V on the Closing Date, (b) no change in the Applicable Margin resulting
from the Total Debt to EBITDA Ratio shall be effective until three Business Days
after the date on which the Administrative Agent receives (i) the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be,



3

 

--------------------------------------------------------------------------------

 

 

and (ii) a certificate of the Chief Financial Officer (or other Responsible
Officer performing similar functions) of the Borrower demonstrating the Total
Debt to EBITDA Ratio, and (c) the Applicable Margin shall be at Pricing Level V
for so long as the Borrower has not submitted to the Administrative Agent as and
when required under Section 5.03(b) or (c), as applicable, the information
described in clause (b) of this proviso.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Margin for any period shall be subject to the provisions of Section 2.07(e).

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lender Parties) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.

“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent in
its reasonable discretion based on an Appraisal of such Borrowing Base Asset,
after discretionary adjustments of the value shown in such Appraisal following a
review by the Administrative Agent’s appraisal review department.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), (h), (k) and (p); provided,  however, that
solely with respect to delivery of any such Communication by any Loan Party to
the Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.02(c).

“Approved Franchisor” means, with respect to any Borrowing Base Asset, a
nationally recognized hotel brand franchisor that has entered into a written
franchise agreement in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that as of the Closing
Date the existing franchisors of the Borrowing Base Assets shown on Part IV of
Schedule 4.01(p) hereto are satisfactory to the Administrative Agent.

“Approved Manager” means with respect to any Borrowing Base Asset (i) Hersha
Hospitality Management, L.P., a Pennsylvania partnership, (ii) any other
Affiliate of the Parent Guarantor, or (iii) a nationally recognized hotel
manager (a) with (or controlled by a Person or Persons with) at least ten years
of experience in the hotel management industry and (b) that is engaged pursuant
to a written management agreement or similar agreement in form and substance
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
confirms that as of the Closing



4

 

--------------------------------------------------------------------------------

 

 

Date the existing managers of the Borrowing Base Assets shown on Part III of
Schedule 4.01(p) hereto are satisfactory to the Administrative Agent.  For
purposes of this definition, the term “control” (including the term “controlled
by”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Hotel Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Hotel
Asset, the Capitalized Value of such Hotel Asset; provided,  however, that the
Asset Value of each Hotel Asset (other than a Development Asset or Redevelopment
Asset) shall be limited, during the first 12 months following acquisition
thereof, to the greater of (i) the acquisition price of such Hotel Asset or (ii)
the Capitalized Value of such Hotel Asset, (b) in the case of any Development
Asset or Redevelopment Asset, the lesser of (i) the gross book value of such
Asset as determined in accordance with GAAP or (ii) the Appraised Value of such
Asset, (c) in the case of any Joint Venture Asset that, but for such Asset being
owned by a Joint Venture, would qualify as a Hotel Asset under the definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Joint Venture
Asset; provided,  however, that the Asset Value of each Joint Venture Asset
shall be limited, during the first 12 months following acquisition thereof, to
the JV Pro Rata Share of the greater of (i) the acquisition price of such Joint
Venture Asset or (ii) the Capitalized Value of such Joint Venture Asset, and (d)
in the case of any Joint Venture Asset that, but for such Asset being owned by a
Joint Venture, would qualify as a Development Asset or Redevelopment Asset under
the definition thereof, the JV Pro Rata Share of the gross book value of such
Joint Venture Asset as determined in accordance with GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit D
hereto.

“Availability Certificate” means a certificate in substantially the form of
Exhibit E hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable



5

 

--------------------------------------------------------------------------------

 

 

discretion and in sufficient copies for each Lender:  (a) a description of such
Asset in detail reasonably satisfactory to the Administrative Agent, (b) a
projected cash flow analysis of such Asset, (c) to the extent available,
operating income and operating expense statements for such Asset for the
immediately preceding 36 consecutive calendar months, (d) an operating expense
and capital expenditures budget for such Asset for the next succeeding 12
consecutive months, and (e) if such Asset is then the subject of an acquisition
transaction, a copy of the purchase agreement with respect thereto and a
schedule of the proposed sources and uses of funds for such transaction.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower, with the Account Name of
Hersha Hospitality Partnership, maintained with TD Bank at its office in
Philadelphia, Pennsylvania, ABA No. 036001808, Account No. 367564374, or such
other account as the Borrower shall specify in writing to the Administrative
Agent. 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders or a Swing Line Borrowing.

“Borrowing Base Assets” means (a) those Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets for which the applicable conditions in
Section 3.01 and, if applicable, Section 5.01(k) have been satisfied (in each
case, as may be determined by the Administrative Agent in its reasonable
discretion) and as the Administrative Agent and the Required Lenders, in their
reasonable discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets listed on Part A of Schedule II hereto on the
Closing Date, provided that, with respect to the “Hampton Inn – Pearl Street”
Borrowing Base Asset listed on Part A of Schedule II, such Asset shall only be
deemed a Borrowing Base Asset from and after the time that the Borrower (i)
provides notice to the Administrative Agent that such Asset is fully operating,
open to the public and not under significant development or redevelopment and
(ii) delivers to the Administrative Agent an Appraisal of such Asset.

“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Borrowing Base Asset or Proposed
Borrowing Base Asset (a) is a (i) Hotel Asset located in one of the 48
contiguous states of the United States of America or the District of Columbia or
(ii) a Recently Developed Asset or Recently Redeveloped Asset located in the CBD
area of New York City, the CBD area of Washington D.C., the CBD area of Boston
or South Beach, Miami, FL; (b) is income-producing, (c) is wholly-owned directly
or indirectly by the Borrower either in fee simple absolute or subject to a
Qualified Ground Lease; (d) is fully operating, open to the public, and not
under significant development or redevelopment; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell or refinance such Asset; (f) is operated by an Approved
Manager or any other property manager approved by the Administrative Agent; (g)
to the extent operated subject to a Franchise Agreement, is operated by an
Approved Franchisor or any other franchisor approved by the Administrative
Agent; (h) is not subject to mezzanine Debt financing; (i) is not, and no
interest of the Borrower or any of its Subsidiaries therein is, subject to any
Lien (other than Permitted Liens) or any Negative Pledge; and (j) is 100% owned
by a Loan Party that is a single-purpose Subsidiary of the Borrower and (1) none
of the Borrower’s or the Parent Guarantor’s direct or indirect Equity Interests
in such Subsidiary is subject to any Lien (other than Permitted Liens) or any
Negative Pledge and (2)(x) on or prior to the date such Asset is added as a
Borrowing Base Asset, such Subsidiary shall have become a Guarantor hereunder,
and (y) the Borrower directly, or indirectly through a Subsidiary, has the right
to take the following actions without the need to obtain the consent of any
Person (other than consents required pursuant to such entity’s organizational
documents or any Loan Document): 



6

 

--------------------------------------------------------------------------------

 

 

(i) to create Liens on such Asset and on the Equity Interests in such Subsidiary
as security for Debt of the Borrower or such Subsidiary, as applicable, and (ii)
to sell, transfer or otherwise dispose of such Asset (provided,  however, that
in the case of the foregoing clauses (j)(i) and (j)(ii), (x) an agreement that
conditions a Person’s ability to create Liens on its assets or to sell, transfer
or otherwise dispose of its assets upon the maintenance of one or more specified
ratios but that does not otherwise generally prohibit the creation of Liens on
assets or the sale, transfer or disposition of assets, or the taking of such
actions with respect to specific assets (y) a provision in any agreement
governing unsecured Debt that generally prohibits the encumbrance of assets
(exclusive of any outright prohibition on the encumbrance of particular
Borrowing Base Assets) that is generally consistent with a comparable provision
of the Loan Documents or (z) any required consent that has been obtained and is
in full force and effect, shall not, in any such case, be deemed a violation of
or prohibition under this clause (j)).

“Borrowing Base Debt Service Coverage Ratio” means, at any date of determination
for any fiscal period, the ratio of (a) the aggregate Adjusted Net Operating
Income for all Borrowing Base Assets for such fiscal period to (b) the payments
that would have been required to be made for such fiscal period on an assumed
Debt in an aggregate principal amount equal to all unsecured Consolidated Debt
of the Parent Guarantor and its Subsidiaries then outstanding (including,
without limitation, the Facility Exposure) applying a 30-year amortization
schedule with an interest rate equal to 7.0% per annum; provided,  however, that
for the purposes of calculating the Facility Available Amount, the Adjusted Net
Operating Income for each Recently Developed Asset and Recently Redeveloped
Asset shall be deemed to equal zero.

“Borrowing Base Value” means, (a) with respect to any Borrowing Base Asset that
is a Hotel Asset, an amount equal to 60% of the Asset Value of such Borrowing
Base Asset, and (b) with respect to any Recently Developed Asset or Recently
Redeveloped Asset, an amount equal to the product of 50% of the Asset Value of
such Borrowing Base Asset; provided, however, that the Borrowing Base Value of
any Proposed Borrowing Base Asset shall be deemed to be zero ($0.00) until such
time as all Deliverables relating to such Asset have been received by the
Administrative Agent.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means, in the case of any Hotel Asset, the Adjusted Net
Operating Income of such Hotel Asset divided by (a) 7.75% for Hotel Assets that
are located in the New York City CBD area, the Boston CBD area, the Washington
D.C. CBD area or South Beach, Miami, FL and (b) 8.25% for all other Hotel
Assets. 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the applicable Issuing Bank and the
Swing Line Bank (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens, if any, created under the Loan Documents) and having a
maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, or (b) certificates of deposit of or time deposits with any



7

 

--------------------------------------------------------------------------------

 

 

commercial bank that is a Lender Party or a member of the Federal Reserve
System, is organized under the laws of the United States or any State thereof
and has combined capital and surplus of at least $1,000,000,000.

“CBD” means commercial business district.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d‑3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests that
resulted during such period in the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members who
at the time of such election or nomination, where persons described in
clause (i) and/or persons described in this clause (ii) whose election or
nomination was previously approved by the Board; or (c) any Person or two or
more Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
direct legal and beneficial owner of 70% of the limited partnership interests
issued and outstanding at any time in the Borrower and of approximately 96% of
the general partnership interests in the Borrower; or (e) the Borrower ceases to
be the direct or indirect legal and beneficial owner of all of the Equity
Interests in each direct and indirect Subsidiary that owns or leases a Borrowing
Base Asset. 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means February 28, 2014.

“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted



8

 

--------------------------------------------------------------------------------

 

 

between the parties hereto relating to this Agreement, the other Loan Documents,
any Loan Party or its Affiliates, or the transactions contemplated by this
Agreement or the other Loan Documents including, without limitation, all
Approved Electronic Communications.

“Conditional Approval Notice” has the meaning specified in Section 5.01(k).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent Request Date” has the meaning specified in Section 10.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co‑making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 90 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends made by the Parent Guarantor and (ii)
special year-end dividends made by the Parent Guarantor in connection



9

 

--------------------------------------------------------------------------------

 

 

with maintaining the Parent Guarantor’s status as a REIT and avoiding the
imposition of income and excise taxes under the Internal Revenue Code) in
respect of any Equity Interests in such Person or any other Person (other than
(i) Preferred Interests that are issued by any Loan Party or Subsidiary thereof
and classified as either equity or minority interests pursuant to GAAP and (ii)
common Equity Interests in the Borrower that the Borrower has the right, in its
sole discretion, to redeem in exchange for common Equity Interests of an
equivalent value in the Parent Guarantor and not for cash) or any warrants,
rights or options to acquire such Equity Interests, (h) all Obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(i) any Obligation of such Person to guarantee or intended to guarantee any
Obligations of any other Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations (valued, in the case of any such Debt
as to which recourse for the payment thereof is expressly limited to the
property or assets on which such Lien is granted, at the lesser of (1) the
stated or determinable amount of the Debt that is so secured or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) and (2) the fair market
value of such property or assets); provided,  however, that in the case of the
Parent Guarantor and its Subsidiaries, “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided,  however, that in the case of the Parent Guarantor and
its Subsidiaries “Debt for Borrowed Money” shall also include, without
duplication, the JV Pro Rata Share of Debt for Borrowed Money for each Joint
Venture; provided further that as used in the definition of  “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (b) shall exclude, in the case of a disposition, for such
period any Debt for Borrowed Money to which such Asset was subject to the extent
such Debt for Borrowed Money was repaid or otherwise terminated upon the
disposition of such Asset.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.18(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to any
Issuing Bank in respect of a Letter of Credit Advance, make a payment to the
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower,  any Issuing
Bank or the Swing Line Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together



10

 

--------------------------------------------------------------------------------

 

 

with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company, provided that in each case, neither the reallocation of funding
obligations provided for in Section 2.18(b) as a result of a Lender’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank, the Swing Line Bank and the Lenders.

“Delayed Draw Period” has the meaning specified in Section 2.01(d).

“Delayed Draw Tranche” has the meaning specified in Section 2.01(d).

“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent in its reasonable discretion (unless otherwise specified) and in
sufficient copies for each Lender:

(a)A certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower, dated the date of the addition of such Proposed Borrowing Base
Asset as a Borrowing Base Asset, confirming that (i) the Proposed Borrowing Base
Asset satisfies all Borrowing Base Conditions, (ii) no Event of Default has
occurred or is continuing, and the addition of such Proposed Borrowing Base
Asset as a Borrowing Base Asset shall not cause or result in a Default or Event
of Default, (iii) the representations and warranties contained in the Loan
Documents are true and correct on and as of such date, and (iv) the Loan Parties
are in compliance with the covenants contained in Section 5.04 (both immediately
before and on a pro forma basis immediately after the addition of such Proposed
Borrowing Base Property as a Borrowing Base Asset), together with supporting
information demonstrating such compliance;

(b)An Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to the addition of such
Proposed Borrowing Base Asset as a Borrowing Base Asset and to any Advances made
at the time thereof) will be greater than or equal to the Facility Exposure;

(c)If such Proposed Borrowing Base Asset is to be designated as a Recently
Developed Asset or a Recently Redeveloped Asset, an Appraisal of such Proposed
Borrowing Base Asset;

(d)Each of the items set forth in Sections 3.01(a)(v) mutatis mutandis, in each
case in respect of such Proposed Borrowing Base Asset; and

(e)Reports supplementing Schedules II and 4.01(b) hereto, including descriptions
of such changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower, provided that for
purposes of the definition of the term Borrowing Base Assets, the supplement to
Schedule II shall become effective only upon



11

 

--------------------------------------------------------------------------------

 

 

(i) delivery of all Deliverables and approval thereof by the Administrative
Agent, and (ii) approval of the Proposed Borrowing Base Asset as a Borrowing
Base Asset pursuant to the definition of “Borrowing Base Assets”. 

“Departing Lender” has the meaning specified in Section 2.19.

“Development Asset” means (a) Real Property and related personal property either
(i) acquired by the Parent Guarantor or one of its Subsidiaries for development
into a Hotel Asset or (ii) with improvements developed by a third party and
acquired by the Parent Guarantor or one of its Subsidiaries upon completion
thereof for use as a Hotel Asset, in each case which in accordance with GAAP
would be classified as a development property on a Consolidated balance sheet of
the owner thereof, and (b) a Recently Developed Asset.  Each Development Asset
shall continue to be classified as a Development Asset (and, if applicable,
Recently Developed Asset) hereunder until the end of the four complete
consecutive fiscal quarters of the Parent Guarantor following the achievement of
Substantial Completion with respect to such Asset, following which such Asset
shall be classified as a Hotel Asset hereunder.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, of all cash
dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of the Parent Guarantor, to (b) Adjusted Funds From Operations,
in each case for the four consecutive fiscal quarters of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may
be:  (a) the sum of (i) net income (or net loss) (excluding gains (or losses)
from extraordinary, infrequent, and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
and (vi) to the extent subtracted in computing net income, without duplication,
(A) non-recurring items, (B) income (or loss) allocated to noncontrolling
interests (exclusive of Joint Ventures of the Borrower and its Subsidiaries, as
to which clause (b) below shall apply), (C) distributions on Preferred
Interests, (D) non-cash stock compensation expense, (E) straight-line
amortization of ground lease expense, (F) non-cash impairment of long-lived
assets, (G) non-cash write-offs of deferred financing costs in connection with
refinancing activity, and (H) acquisition and terminated transaction costs, in
each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such four fiscal quarter
period, plus (b) with respect to each Joint Venture, the JV Economic Interest of
the sum of (i) net income (or net loss) (excluding gains (or losses) from
extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense, and (vi) to the
extent subtracted in computing net income of such Joint Venture, without
duplication, (A) non-recurring items, (B) straight-line amortization of ground
lease expense, (C) non-cash impairment of long-lived assets, and (D) non-cash
write-offs of deferred financing costs in connection with refinancing activity,
in each case of such Joint Venture determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period; provided, however,
that for purposes of this definition, in the case of any acquisition or
disposition of any direct or indirect interest in any Asset (including through
the acquisition or disposition of Equity Interests) by the Parent Guarantor or
any of its Subsidiaries during



12

 

--------------------------------------------------------------------------------

 

 

such four fiscal quarter period, EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that there shall be no rent-leveling adjustments made (and only cash rents will
be used) when computing EBITDA.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility and
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 10.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is an Eligible Assignee under subclause (iii) or (v) of
this definition and is approved by the Administrative Agent and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 10.07, approved by the Borrower, each such approval not to
be unreasonably withheld or delayed (and in the case of the Borrower, such
approval shall be deemed given if not denied in writing within 10 Business Days
following a request therefor); provided, however, that neither any Loan Party,
nor any Affiliate of a Loan Party, nor any natural Person, shall qualify as an
Eligible Assignee under this definition.

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non‑compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement arising under any Environmental Law or any
Environmental Permit, or relating to the discharge, disposal or release of any
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state or local statute, law, ordinance,
rule, regulation, code, order, writ, judgment, injunction, decree or binding
agency or judicial interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.





13

 

--------------------------------------------------------------------------------

 

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that is a member of the controlled group of
any Loan Party, or under common control with any Loan Party, within the meaning
of Section 414(b) or (c) of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in U.S.



14

 

--------------------------------------------------------------------------------

 

 

Dollars (“LIBOR”) (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period, or, if for any reason the Reuters Screen
LIBOR01 Page (or a successor page) is not available at such time, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted by Citibank and with a term equivalent to such Interest Period
would be offered by Citibank’s London Branch (or other Citibank branch or
Affiliate) to major banks in the London interbank market for Dollars at their
request at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period. For purposes of determining the Base Rate,
the one-month Eurodollar Rate shall be calculated as set forth in this paragraph
utilizing one-month LIBOR as determined as of approximately 11:00 A.M. (London
time) on the applicable date of determination (or on the previous Business Day
if such date of determination is not a Business Day).

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19) or (ii) such Lender changes its
lending office except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending



15

 

--------------------------------------------------------------------------------

 

 

office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.12(f) and Section 2.12(g) (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring after
the date on which a form or other document originally was required to be
provided) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately prior to the Closing Date.

“Existing Hampton Inn Pearl Street Mortgage” means those certain consolidated
mortgages as amended and restated under that certain Amended and Restated
Mortgage by and between HHLP Pearl Street Associates, LLC and Citibank, N.A., as
administrative agent, dated as of November 5, 2012, and recorded in the Office
of the City Register of the City of New York on November 28, 2012 as CRFN
2012000466619.

“Existing Hampton Inn Pearl Street Note” means the promissory note or notes
evidencing the Indebtedness secured by the Existing Hampton Inn Pearl Street
Mortgage.

“Existing Holiday Inn Times Square Mortgage” means those certain mortgages
consolidated under that certain Consolidated, Amended and Restated Mortgage by
and between HHLP Duo Three Associates, LLC and Citibank, N.A., as administrative
agent, dated as of January 4, 2013, and recorded in the Office of the City
Register of the City of New York on March 4, 2013 as CRFN 2013000089249.

“Existing Holiday Inn Times Square Note” means the promissory note or notes
evidencing the Indebtedness secured by the Existing Holiday Inn Times Square
Mortgage.

“Existing Issuing Bank” means Citibank.

“Existing Letters of Credit” means the letters of credit listed on Schedule III
hereto.

“Existing Mortgages” means (1) the Existing Holiday Inn Times Square Mortgage,
(2) the Existing Nu Hotel Mortgage and (3) the Existing Hampton Inn Pearl Street
Mortgage.

“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.

“Existing New York Note” means the promissory note or notes evidencing the Debt
secured by an Existing New York Mortgage.

“Existing Notes” means (1) the Existing Holiday Inn Times Square Note, (2) the
Existing Nu Hotel Note and (3) the Existing Hampton Inn Pearl Street Note.

“Existing Nu Hotel Mortgage” means those certain mortgages consolidated under
that certain Consolidated, Amended and Restated Mortgage by and between HHLP
Smith Street Associates, LLC and Citibank, N.A., as administrative agent, dated
as of November 30, 2012, and recorded in the Office of the City Register of the
City of New York on January 14, 2013 as CRFN 2013000018239.

“Existing Nu Hotel Note” means the promissory note or notes evidencing the
Indebtedness secured by the Existing Nu Hotel Mortgage.

“Extension Date” means the Facility Extension Date.





16

 

--------------------------------------------------------------------------------

 

 

“Extension Fee” has the meaning specified in Section 2.08(d).

“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Facility or the Letter of Credit Facility.

“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facilities, which shall at all times be the
lesser of (a) the aggregate of all Revolving Credit Commitments and Term Loan
Commitments (as such amounts may be increased pursuant to Section 2.17) and (b)
the sum of (i) the lesser of (x) the sum of the Borrowing Base Values of all
Hotel Assets that are Borrowing Base Assets and (y) an amount that would result
in a Borrowing Base Debt Service Coverage Ratio equal to 1.50 to 1.00 plus (ii)
the sum of the Borrowing Base Values of all Recently Developed Assets and
Recently Redeveloped Assets that are Borrowing Base Assets; provided, however,
that the portion of the Facility Available Amount attributable to Recently
Developed Assets and Recently Redeveloped Assets shall not exceed 10% of the
Facility Available Amount, and if the portion of the Facility Available Amount
attributable to Recently Developed Assets and Recently Redeveloped Assets would
at any time exceed 10% of the Facility Available Amount, the Facility Available
Amount at such time shall be deemed to be reduced to the extent necessary to
eliminate such excess.

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts, if any, then on deposit in the L/C Cash Collateral Account, plus (c)
all Obligations of the Loan Parties in respect of Guaranteed Hedge Agreements,
valued at the Agreement Value thereof.

“Facility Extension Date” has the meaning specified in Section 2.16.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent or an Arranger is a party, as the
same may be amended, modified, renewed, replaced, restated or extended from time
to time.

“FF&E” means, with respect to any Asset, all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property now or hereafter
located on such Asset or used in connection with the use, occupancy, operation
and maintenance of all or any part of such Asset, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures,



17

 

--------------------------------------------------------------------------------

 

 

vacuum cleaning systems, call or beeper systems, security systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials;
reservation system computer and related equipment.

“FF&E Reserve” means, with respect to any Asset or Assets for any trailing 12
month period, an amount equal to 4% of the total revenues generated from the
operation of such Asset or Assets for such period.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest, but excluding (x) non-cash interest expense resulting from the
amortization of deferred financing costs, (y) the amortization of premiums paid
to hedge against increasing interest rates and (z) the amortization of premium
or discount recorded on acquired or originated Debt) payable on all Debt for
Borrowed Money (including the JV Economic Interest of items (x), (y) and (z) in
respect of Debt for Borrowed Money of each Joint Venture in which the Parent
Guarantor holds a direct or indirect Equity Interest) plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable
(including the JV Economic Interest of any such amounts payable in respect of
Debt for Borrowed Money of each Joint Venture in which the Parent Guarantor
holds a direct or indirect Equity Interest, but excluding in all cases balloon
maturity amounts) plus (iii) all cash dividends payable on any Preferred
Interests (which, for the avoidance of doubt, shall include Preferred Interests
structured as trust preferred securities), in each case, of or by the Parent
Guarantor and its Subsidiaries for the consecutive four fiscal quarters of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be; provided, however, that for purposes of this definition, in the
case of any acquisition or disposition of any direct or indirect interest in any
Asset (including through the acquisition or disposition of Equity Interests) by
the Parent Guarantor or any of its Subsidiaries during any four fiscal quarter
period, the amounts in clauses (b)(i) to (b)(iii) will be calculated on a pro
forma basis.

“Flood Hazard Property” has the meaning specified in Section 8.01.

“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(r).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer



18

 

--------------------------------------------------------------------------------

 

 

exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank). 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank, as such instrument may be amended, modified, renewed, restated, replaced
or extended from time to time. 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05, as such instrument may be amended, modified,
renewed, restated, replaced or extended from time to time.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto, as such instrument may be
amended, modified, renewed, restated, replaced or extended from time to time.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any applicable Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement; provided,  however, that so
long as any Lender is a Defaulting Lender, such Lender will not be a Hedge Bank
with respect to any Hedge Agreement entered into while such Lender was a
Defaulting Lender.

“Hotel Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as a hotel,
resort or other lodging for transient use of rooms or is a structure from which
a hotel, resort or other lodging for transient use of rooms is operated or
intended to be operated.  For the avoidance of doubt, (a) Development Assets and
Recently Developed Assets shall not be classified as Hotel Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets and Recently Redeveloped Assets shall
not be classified as Hotel Assets hereunder until the date indicated in the last
sentence of the definition of Redevelopment Asset herein.

“ICC” has the meaning specified in Section 2.03(f).

“ICC Rule” has the meaning specified in Section 2.03(f).

“Increase Date” has the meaning specified in Section 2.17(a).





19

 

--------------------------------------------------------------------------------

 

 

“Increasing Facility” has the meaning specified in Section 2.17(e).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Indemnified Costs” has the meaning specified in Section 9.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 10.10.

“Information Memorandum” means the information memorandum dated January 22, 2014
used by the Arrangers in connection with the syndication of the Commitments.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Initial RC Maturity Date” shall mean February 28, 2018.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the applicable Maturity Date; 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.





20

 

--------------------------------------------------------------------------------

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any Equity Interest in such other Person, (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person, or (d) the purchase or other
acquisition of any real property.  Any binding commitment to make an Investment,
as well as any option of any Person to require an Investment in such other
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” means the Existing Issuing Bank, the Initial Issuing Bank and any
other Lender approved as an Issuing Bank by the Administrative Agent and the
Borrower and any Eligible Assignee to which a Letter of Credit Commitment
hereunder has been assigned pursuant to Section 10.07 so long as each such
Lender or each such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register) for so long as such Existing Issuing Bank,
Initial Issuing Bank, Lender or Eligible Assignee, as the case may be, shall
have a Letter of Credit Commitment.

“Joint Venture” means with respect to any Person, any other Person in whom such
Person holds an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the Consolidated financial statements of such Person.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets, including, without limitation, Real Property and related personal
property, owned by such Joint Venture at such time.

“JV Economic Interest” means, in connection with any financial or accounting
item pertaining to a Joint Venture in which the Parent Guarantor holds a direct
or indirect Equity Interest, the percentage representing the economic share of
or economic interest in such item that is (or is reasonably anticipated to be)
directly or indirectly allocable to the Parent Guarantor, which percentage shall
be computed consistent with GAAP and in accordance with the terms of the
agreement governing such Joint Venture.

 

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

“L/C Account Collateral” has the meaning specified in Section 2.20.

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.  





21

 

--------------------------------------------------------------------------------

 

 

“L/C Related Documents” has the meaning specified in Section 2.04(b)(ii)(A).

“Lender Insolvency Event” means that (i) the Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiesence in any such
proceeding or appointment.  Notwithstanding the above, a Lender Insolvency Event
shall not occur solely by virtue of the ownership or acquisition of any Equity
Interest in the applicable Lender or any direct or indirect Parent Company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a), as
such instrument may be amended, modified, renewed, restated, replaced or
extended from time to time.

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $30,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Debt minus Unrestricted Cash in excess of $50,000,000 to (b) Total Asset Value,
in each case as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.





22

 

--------------------------------------------------------------------------------

 

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Limited Subsidiary” has the meaning specified in Section 5.01(j).

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement, (f) each New
York Mortgage, (g) each New York Term Note, (h) each Guaranteed Hedge Agreement,
and (i) each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement, in each case as amended, modified, renewed, restated, replaced or
extended.

“Loan Parties” means the Borrower and the Guarantors.

“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(q).

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries, in a single transaction or in a series of related transactions, of
either (a) all or any substantial portion of the property of, or a line of
business or division of, or any other property of, another Person or (b) at
least a majority of the voting Equity Interests of another Person, in each case
whether or not involving a merger or consolidation with such other Person, in
which the value of the assets acquired in such acquisition is greater than or
equal to $150,000,000.

“Material Adverse Change” means a material adverse change in the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole, (b) the material rights and remedies of the Administrative
Agent or any Lender Party under any Loan Document or (c) the ability of the Loan
Parties, taken as a whole, to perform their Obligations under the Loan
Documents.

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Debt” means (a) Recourse Debt of any Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $30,000,000 or more, or (b) any other Debt of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount (or, in the
case of any Hedge Agreement, an Agreement Value) of $60,000,000 or more; in each
case (i) whether or not the primary obligation of the applicable obligor, (ii)
whether the subject of one or more separate debt instruments or agreements, and
(iii) exclusive of Debt outstanding under this Agreement.  For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.





23

 

--------------------------------------------------------------------------------

 

 

“Material Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
which individually or collectively own assets with an aggregate gross book value
of $60,000,000 or more.

“Maturity Date” shall mean (a) with respect to the Revolving Credit Facility,
the earliest to occur of (i) the Initial RC Maturity Date, as such date may be
extended in accordance with Section 2.16, (ii) the date of termination of all of
the Revolving Credit Commitments by the Borrower pursuant to Section 2.05 or
(iii) the date of termination of all of the Revolving Credit Commitments, the
Swing Line Commitment and the Letter of Credit Commitments pursuant to
Section 6.01, and (b) with respect to the Term Loan, the earliest to occur of
(i) February 28, 2019, (ii) the date of termination of all of the Term Loan
Commitments by the Borrower pursuant to Section 2.05 which will occur
concurrently with the payment in full of the Term Loan, and (iii) the date of
termination of the Term Loan Commitments pursuant to Section 6.01.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided,  however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Borrowing Base Assets)
shall not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.

“Net Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, (a) the total rental and other revenue from the
operation of such Borrowing Base Asset for such period, minus (b) all expenses
and other proper charges incurred in connection with the operation and
maintenance of such Borrowing Base Asset for such period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP and in each case for consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be; provided,  however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Borrowing Base Asset (including through the acquisition
or disposition of Equity Interests) by the Parent Guarantor or any of its
Subsidiaries during such four fiscal quarter period, Net Operating Income will
be adjusted (1) in the case of an acquisition, by adding thereto an



24

 

--------------------------------------------------------------------------------

 

 

amount equal to the acquired Borrowing Base Asset’s actual Net Operating Income
(computed as if such Borrowing Base Asset was owned by the Parent Guarantor or
one of its Subsidiaries for the entire four fiscal quarter period) generated
during the portion of such four fiscal quarter period that such Borrowing Base
Asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in the
case of a disposition, by subtracting therefrom an amount equal to the actual
Net Operating Income generated by the Borrowing Base Asset so disposed of during
such four fiscal quarter period.

“New York Advance” has the meaning specified in Section 8.01.

“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a New York Property to the
Administrative Agent for the benefit of the Lender Parties, in substantially the
form of Exhibit G hereto.

“New York Property” has the meaning specified in Section 8.01.

“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary that owns a New York Property and payable to the order
of the Administrative Agent for the benefit of the Lender Parties and with
respect to which the Borrower shall be deemed to be a co-obligor with such
Subsidiary, in substantially the form of Exhibit H hereto.

“Non-Consenting Lender” has the meaning specified in Section 10.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
from exculpation provisions and/or included in separate indemnification and/or
guaranty agreements in non-recourse financings of real estate.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of (a) Exhibit A-1 hereto evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances, Swing Line Advances and Letter of Credit Advances
made by such Lender or (b) Exhibit A-2 hereto evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the advances in
respect of the Term Loan made by such Lender, in each case as such instrument
may be amended, modified, renewed, restated, replaced or extended from time to
time.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).





25

 

--------------------------------------------------------------------------------

 

 

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.

“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease), as lessor, and the applicable
TRS Lessee that leases such Borrowing Base Asset, as lessee, as each may be
amended, restated, supplemented or otherwise modified from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
Obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant” has the meaning specified in Section 2.03(c)(i).





26

 

--------------------------------------------------------------------------------

 

 

“Participant Register” has the meaning specified in Section 10.07(g).

“Patriot Act” has the meaning specified in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced,
unless the subject of a Good Faith Contest as permitted herein:  (a) Liens for
taxes, assessments and governmental charges or levies not yet due and payable or
which are the subject of a Good Faith Contest; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are (x) not yet due and payable or (y) (i) not overdue for a period of more
than 60 days or are the subject of a Good Faith Contest and (ii) individually or
together with all other similar Liens outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(c) pledges or deposits to secure obligations under workers’ compensation or
unemployment laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances and Liens (other than monetary Liens) on title to real property and
all building, zoning and land use laws that do not render title to the property
encumbered thereby unmarketable or materially and adversely affect the use or
value of such property for its present purposes; (e) Tenancy Leases; (f) all
Liens noted on the land surveys and title insurance policies delivered to the
Administrative Agent prior to the Closing Date pursuant to Sections
3.01(a)(v)(A) and (D) hereof; (g) Liens of landlords, lessors and sublessors of
real property for amounts not yet due and payable and such Person’s ownership
interest in such real property to the extent constituting a Lien; (h) deposits
in respect of insurance premiums; (i) precautionary filings under the Uniform
Commercial Code; (j) Liens arising under ERISA with respect to one or more Plans
or one or more Multiemployer Plans that do not, in the aggregate when combined
with all other then-current ERISA Events, constitute an Event of Default under
Section 6.01(k) and (k) deposits to secure trade contracts (other than for
Debt), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent, the Borrower, any
Issuing Bank or the Swing Line Bank in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other similar agreement, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), or (iii) any
Lender that has, or whose Parent Company has, non-investment grade ratings on
its senior notes from all of the nationally recognized rating agencies that
provide ratings for such entity on its senior notes.  Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to



27

 

--------------------------------------------------------------------------------

 

 

Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank, the Swing Line Bank and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non‑Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

“Pro Rata Share” of (a) any amount related to the Revolving Credit Facility
means, with respect to any Revolving Credit Lender at any time, the product of
such amount times a fraction the numerator of which is the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Revolving Credit Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Revolving Credit Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the Revolving
Credit Facility as in effect immediately prior to such termination), or (b) any
amount related to the Term Loan Facility means, with respect to any Term Loan
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Term Loan Lender’s Term Loan Commitment at such time
(or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, such Term Loan Lender’s Facility Exposure with respect
to the Term Loan) and the denominator of which is the Term Loan Facility at such
time (or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, the aggregate Facility Exposure with respect to the
Term Loan).

“Purchasing Lender” has the meaning specified in Section 2.17(e).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of security interest becomes effective with respect to such
Swap Obligation or at the time such Swap Obligation is incurred or such other
Person as constitutes an ECP under the Commodity Exchange Act or any regulations
promulgated thereunder.

“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the date the related Hotel Asset, Recently Developed
Assets or Recently Redeveloped Asset, as applicable, becomes a Borrowing Base
Asset; (b) (i) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor or (ii) an affirmative
grant of such right from the lessor to the immediately preceding mortgagee of
the leased property; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such



28

 

--------------------------------------------------------------------------------

 

 

lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of a leasehold estate demised
pursuant to a ground lease, provided that such agreement may also be contained
in a separate agreement between the lessor and the Administrative Agent.

“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.

“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Debt by the Borrower or the Parent Guarantor pursuant to Rule 144A of the
Securities Act, or (b) an administrative agent or similar lead representative of
a lender group (or, if no such administrative agent or similar lead
representative exists, each lender thereunder) in respect of a term loan made
(or to be made) to the Borrower or the Parent Guarantor, in each case where such
Debt is not secured by any Lien and does not otherwise constitute secured Debt
hereunder (“Qualified Unsecured Debt”), provided that to constitute Qualified
Unsecured Debt hereunder (i) the Borrower shall have provided notice to the
Administrative Agent of the aggregate maximum principal amount of such Debt, the
name of the Qualified Unsecured Lender thereunder, the address to which any
notices to such Qualified Unsecured Lender should be sent and such other
information regarding the terms of such Debt as the Administrative Agent may
reasonably request, (ii) the Borrower shall have delivered a certificate signed
by a Responsible Officer of the Parent Guarantor, dated the date of the
incurrence of such Debt, certifying that (x) no Event of Default has occurred
and is continuing or would result from the incurrence of such Indebtedness, and
(y) the Loan Parties are in compliance with the covenants contained in Section
5.04 immediately before and, on a pro forma basis, immediately after such date,
together with reasonable supporting information demonstrating such compliance,
and (iii) such Qualified Unsecured Lender shall have provided to the
Administrative Agent a written acknowledgement that such Person has reviewed and
approved the provisions of Article VIII of this Agreement and, if requested by
such Person (provided that at the time of such request such Person shall satisfy
the foregoing provisions of this definition), the Administrative Agent shall
have provided to such Person a written acknowledgement that such Person is a
“Qualified Unsecured Lender” and is entitled to the rights, benefits and
protections accorded to a Qualified Unsecured Lender under Section 8.01(f) (it
being understood that no such acknowledgment from the Administrative Agent shall
be required in order for any such Qualified Unsecured Lender to obtain the
rights, benefits or protections under Section 8.01(f)).

“RC Assigned Rights and Obligations” has the meaning specified in Section
2.21(b).

“RC Purchasing Bank” has the meaning specified in Section 2.21(b).

“RC Selling Bank” has the meaning specified in Section 2.21(b).

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.

“Recently Developed Asset” means a Development Asset of the type described in
clause (a) of the definition thereof as to which Substantial Completion has been
achieved and fewer than four complete consecutive fiscal quarters of the Parent
Guarantor have elapsed since the date of such Substantial Completion, which
Development Asset has been designated by the Borrower in writing,



29

 

--------------------------------------------------------------------------------

 

 

with the approval of the Administrative Agent and the Required Lenders, as a
“Recently Developed Asset”.

“Recently Redeveloped Asset” means a Redevelopment Asset of the type described
in clause (a) of the definition thereof as to which Substantial Completion has
been achieved and fewer than four complete consecutive fiscal quarters of the
Parent Guarantor have elapsed since the date of such Substantial Completion,
which Redevelopment Asset has been designated by the Borrower in writing, with
the approval of the Administrative Agent and the Required Lenders, as a
“Recently Redeveloped Asset”.

“Recipient” means (a) the Administrative Agent, (b) any Lender Party and (c) any
Issuing Bank.

“Recourse Debt” means Debt for which the Parent Guarantor or any of its
Subsidiaries (other than a Property-Level Subsidiary) has personal or recourse
liability in whole or in part, exclusive of any such Debt for which such
personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.

“Redevelopment Asset” means (a) an Asset which either (i) has been acquired with
a view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate, and (b) a Recently
Redeveloped Asset.  Each Redevelopment Asset shall continue to be classified as
a Redevelopment Asset (and, if applicable, Recently Redeveloped Asset) hereunder
until the end of the four complete consecutive fiscal quarters of the Parent
Guarantor following the achievement of Substantial Completion with respect to
such Asset, following which such Asset shall be classified as a Hotel Asset
hereunder.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced plus the amount of any applicable premium and expenses, and (c) the
other material terms, taken as a whole, of any such Debt are no less favorable
in any material respect to the Loan Parties or the Lender Parties than the terms
governing the Debt being extended, refunded or refinanced.

“Register” has the meaning specified in Section 10.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time, provided that (i) at all times when there are two (2)
or more Lenders holding Commitments, “Required Lenders” must include two (2) or
more Lenders and (ii) no Defaulting Lender shall be included in the calculation
of “Required Lenders” and no Defaulting



30

 

--------------------------------------------------------------------------------

 

 

Lender’s approval shall be included in the calculation of whether the Required
Lenders shall have approved an action or undertaking.  For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Lenders ratably in accordance with their respective Revolving
Credit Commitments.

“Responsible Officer” means, with respect to any Loan Party, the Chief Executive
Officer, the Chief Financial Officer, the Chief Accounting Officer, Director of
Financial Reporting or Treasurer of such Loan Party or of any general partner or
managing member of such Loan Party.

“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non-cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.  For
the avoidance of doubt, in the case of the Parent Guarantor, Restricted Payments
will include any purchase, redemption or other acquisition of Equity Interests
in Parent Guarantor with the proceeds of Transfers permitted by Section 5.02(e)
of this Agreement.   

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount (a) set forth opposite such Revolving Credit Lender’s
name on Schedule I hereto under the caption “Revolving Credit Commitment” or (b)
if such Revolving Credit Lender has entered into one or more Assignment and
Acceptances, set forth for such Revolving Credit Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Revolving Credit Lender’s “Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean, at any time, a Lender that holds a
Revolving Credit Commitment.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.





31

 

--------------------------------------------------------------------------------

 

 

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c) as the case may be; provided,  however, that secured
Debt shall exclude, to the extent provided in Section 8.01(b), the Debt
evidenced by any New York Term Note.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Selling Lender” has the meaning specified in Section 2.17(e).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.





32

 

--------------------------------------------------------------------------------

 

 

“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset such that such Asset
has received or upon final inspection will receive a final certificate of
occupancy for the entire Asset.

“Surviving Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately before and after giving effect to the Closing Date.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means Citibank, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swing Line Advances.

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 “Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Taxable REIT Subsidiary” means a Subsidiary of the Parent Guarantor that
qualifies as a taxable REIT subsidiary for the purposes of Section 856(l) of the
Internal Revenue Code and any Subsidiary of such Taxable REIT Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

“Term Loan” means one or more term loans to the Borrower from the Term Loan
Lenders in the original principal amount of $250,000,000, as such amount may be
increased from time to time in accordance with Section 2.17.





33

 

--------------------------------------------------------------------------------

 

 

“Term Loan Commitment” means, with respect to any Term Loan Lender at any time,
the amount (a) set forth opposite such Term Loan Lender’s name on Schedule I
hereto under the caption “Term Loan Commitment” and “Delayed Draw Tranche
Commitment” or (b) if such Term Loan Lender has entered into one or more
Assignment and Acceptances, set forth for such Term Loan Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such Term
Loan Lender’s “Term Loan Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.06.

“Term Loan Facility” means, at any time, the aggregate amount of the Term Loan
Lenders’ Term Loan Commitments at such time.

“Term Loan Lender” shall mean, at any time, a Lender that holds a Term Loan
Commitment.

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Borrowing Base Asset pursuant to Section 5.01(k), and (d) the
effective date of any Transfer permitted under Section 5.02(e)(ii)(C). 

“Ticking Fee” has the meaning specified in Section 2.08(e).

“Ticking Fee Accrual Date” has the meaning specified in Section 2.08(e).

“TL Assigned Rights and Obligations” has the meaning specified in Section
2.21(a).

“TL Purchasing Bank” has the meaning specified in Section 2.21(a).

“TL Selling Bank” has the meaning specified in Section 2.21(a).

“Total Asset Value” means, at any date of determination, the sum of (a) the
Asset Values for all Assets at such date, plus (b) Unrestricted Cash of the
Parent Guarantor and its Subsidiaries on hand at such date in an amount not to
exceed $50,000,000, plus (c) 50% of the aggregate principal amount at such date
of development loans by the Parent Guarantor and its Subsidiaries to Joint
Ventures in which the Parent Guarantor has a direct or indirect interest, plus
(d) the sum of amounts that are with a Person other than the Parent Guarantor
and its Subsidiaries as escrows, deposits or security for contractual
obligations, plus (e) deposits on acquisitions of Hotel Assets at such date that
are refundable in full in the event that the applicable Subsidiary of the Parent
Guarantor elects not to proceed with the subject acquisition, plus (f) the gross
book value (as determined in accordance with GAAP) of all unimproved land owned
by Subsidiaries of the Parent Guarantor.

“Total BBA Value” means an amount equal to the sum of the Asset Values of all
Borrowing Base Assets.

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

“Total Debt to EBITDA Ratio” means, at any date of determination, the ratio of
(a) Total Debt minus Unrestricted Cash in excess of $50,000,000, to (b) EBITDA.





34

 

--------------------------------------------------------------------------------

 

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

“Transfer” has the meaning specified in Section 5.02(e)(i).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCP” has the meaning specified in Section 2.03(f).

“UCP 600” has the meaning specified in Section 2.03(f).

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Borrower and its Subsidiaries that are not subject to
any Lien (excluding statutory liens in favor of any depositary bank where such
cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Parent Guarantor and its
Subsidiaries as escrows, deposits or security for contractual obligations.

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any date of determination, (a) such Revolving Credit Lender’s
Revolving Credit Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances and Letter of Credit Advances
made by such Revolving Credit Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Revolving Credit Lender’s Pro Rata Share
of (A) the aggregate Available Amount of all Letters of Credit outstanding at
such time, and (B) the aggregate principal amount of all Letter of Credit
Advances made by the Issuing Banks pursuant to Section 2.03(c) and outstanding
at such time.

“U.S. Dollars” and “$” means lawful money of the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate”  has the meaning specified in Section 2.12(g).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.





35

 

--------------------------------------------------------------------------------

 

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms.  (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 

(b)If the Borrower notifies the Administrative Agent that due to one or more
changes in accounting principles after the Closing Date required by GAAP or the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or similar agencies that results in a change in the method of
calculation of, or affects the results of such calculation of, any of the
financial covenants, standards or terms found in this Agreement, the Borrower
wishes to amend any financial covenants, standards or terms, then the
Administrative Agent and the Borrower agree to enter into and diligently pursue
negotiations in order to amend such financial covenants, standards or terms so
as to equitably reflect such change, with the desired result that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
(determined on a Consolidated basis) shall be the same after such change as if
such change had not been made.  Such provisions shall be amended in a manner
satisfactory to the Borrower and the Required Lenders.  Until covenants,
standards, or terms of this Agreement are amended in accordance with this
Section 1.03(b), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.

(c)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations with respect
to a Capitalized Lease.

Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit.    (a)    The Revolving
Credit Advances.  Each Revolving Credit Lender severally, but not jointly,
agrees, on the terms and conditions hereinafter set forth, to make advances
denominated in U.S. Dollars (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Maturity Date in respect of the Revolving Credit Facility in an amount
for each such Advance not to exceed such Revolving Credit Lender’s Unused
Revolving Credit Commitment at such time and in no event to exceed in the
aggregate at any one time outstanding such Lender’s Revolving Credit
Commitment.  Each Borrowing shall be in an aggregate amount of $500,000 or an
integral multiple of $100,000 in excess thereof and shall consist of Revolving
Credit Advances made simultaneously by the Revolving Credit Lenders ratably
according to their Revolving Credit Commitments.  Within the limits of each
Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from time
to time and prior to the Maturity Date in respect of the



36

 

--------------------------------------------------------------------------------

 

 

Revolving Credit Facility, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

 

(a) Letters of Credit.  Each Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit denominated in U.S.
Dollars (such letters of credit, together with the Existing Letters of Credit,
the “Letters of Credit”), for the account of the Borrower from time to time on
any Business Day during the period from the date hereof until 30 days before the
Maturity Date in respect of the Revolving Credit Facility in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
Letter of Credit Facility at such time, (ii) for all Letters of Credit issued by
such Issuing Bank not to exceed such Issuing Bank’s Letter of Credit Commitment
at such time, and (iii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time.  The
Existing Issuing Bank shall continue any Existing Letters of Credit, for the
account of the Borrower; provided that no Existing Letter of Credit shall be
renewed by the Existing Issuing Bank but shall be replaced by Citibank as the
Issuing Bank upon submission by the Borrower to Citibank of a request for an
issuance of a Letter of Credit.  No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than the earlier of 30 days before the Maturity Date in respect
of the Revolving Credit Facility and (A) in the case of a Standby Letter of
Credit one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Standby Letter of Credit and the Administrative Agent on or
prior to any date for notice of renewal set forth in such Letter of Credit but
in any event at least three Business Days prior to the date of the proposed
renewal of such Standby Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”) and
(B) in the case of a Trade Letter of Credit, 60 days after the date of issuance
thereof; provided, however, that the terms of each Standby Letter of Credit that
is automatically renewable annually shall (x) require the Issuing Bank that
issued such Standby Letter of Credit to give the beneficiary named in such
Standby Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 30 days before the Maturity Date in respect of the
Revolving Credit Facility.  If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the applicable Issuing Bank
pursuant to the immediately preceding sentence, such Standby Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed; provided, however, that even in the absence of receipt of a Notice of
Renewal the applicable Issuing Bank may in its discretion, unless instructed to
the contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement.  Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).

(b) Swing Line Advances.  The Borrower may request the Swing Line Bank to make,
and the Swing Line Bank agrees to make, on the terms and conditions hereinafter
set forth, Swing Line Advances to the Borrower from time to time on any Business
Day during the period from the date hereof until the Maturity Date in respect of
the Revolving Credit Facility (i) in an aggregate amount not to exceed at any
time outstanding $30,000,000 (the “Swing Line Facility”) and (ii) in an amount
for each such Swing Line Borrowing not to exceed the aggregate of the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time.  No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance.  Each Swing Line Borrowing shall be
in an amount of $250,000 or an integral multiple of $250,000 in excess thereof
and shall be made as a Base Rate Advance.  Within the



37

 

--------------------------------------------------------------------------------

 

 

limits of the Swing Line Facility and within the limits referred to in
clause (ii) above, the Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(c).

(c) Term Loan.  Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, each Term
Loan Lender severally, but not jointly, agrees to fund to the Borrower an amount
equal to its Pro Rata Share of the Term Loan on the Closing Date as a single
Advance denominated in U.S. Dollars; provided,  however, that a portion of the
Term Loan in the amount of $100,000,000 (the “Delayed Draw Tranche”) may be
advanced to the Borrower pursuant to either (1) a single Advance of $100,000,000
or (2) two separate Advances of $50,000,000 each, during the period from the
Closing Date through September 30, 2014 (the “Delayed Draw Period”);
provided further that (A) the conditions in Section 3.02 shall have been
satisfied and (B) the aggregate amounts advanced to the Borrower pursuant to the
Delayed Draw Tranche shall not exceed the Commitments therefor, if any, set
forth in Schedule I.  The Borrower shall not have the right to reborrow any
portion of the Term Loan that is repaid or prepaid.

SECTION 2.02.  Making the Advances.   (a)  Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 11:00 A.M.
(New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) the Facility with respect to which such Borrowing relates, and (v) in the
case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.  Each Lender shall, before 12:00 Noon (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the date of
such Borrowing in the case of a Borrowing consisting of Base Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders.  After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Lender and outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank or such Issuing Bank, as the case may be, and such other Lenders
for repayment of such Swing Line Advances and Letter of Credit Advances.

(b)Each Swing Line Borrowing shall be made on notice, given not later than 12:00
Noon (New York City time) on the date of the proposed Swing Line Borrowing, by
the Borrower to the Swing Line Bank and the Administrative Agent.  Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing or by telecopier or e-mail, in
each case specifying therein the requested (i) date of such Borrowing, (ii)
amount of such Borrowing and (iii) maturity of such Borrowing (which maturity
shall be no later than the earlier of (A) the seventh day after the requested
date of such Borrowing and (B) the Maturity Date in respect of the Revolving
Credit Facility).  The Swing Line Bank shall, before 1:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, make the amount thereof
available to the Administrative Agent at the Administrative Agent’s Account, in
same day funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.  Upon written demand by the Swing Line Bank, with a copy
of such demand to the Administrative Agent, each other Revolving Credit Lender
shall purchase from the Swing Line



38

 

--------------------------------------------------------------------------------

 

 

Bank, and the Swing Line Bank shall sell and assign to each such other Revolving
Credit Lender, such other Revolving Credit Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Revolving Credit Lender.  The Borrower hereby agrees to each such sale and
assignment.  Each Revolving Credit Lender agrees to purchase its Pro Rata Share
of an outstanding Swing Line Advance on (i) the Business Day on which demand
therefor is made by the Swing Line Bank, provided that notice of such demand is
given not later than 12:00 Noon (New York City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  Upon any such assignment by the Swing Line Bank to
any other Revolving Credit Lender of a portion of a Swing Line Advance, the
Swing Line Bank represents and warrants to such other Revolving Credit Lender
that the Swing Line Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Swing Line Advance, the Loan Documents or
any Loan Party.  If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds
Rate.  If such Revolving Credit Lender shall pay to the Administrative Agent
such amount for the account of the Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Revolving Credit Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than five
separate Interest Periods in effect hereunder at any time.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative



39

 

--------------------------------------------------------------------------------

 

 

Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) Each Lender may, at its option, make any Advance available to the Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided,  however, that (i) any exercise of such option shall not
affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(g) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.    (a)    Request for Issuance.  Each Letter of Credit shall be issued
upon notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telex, telecopier or e‑mail or by means of the Approved Electronic
Platform.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed immediately in writing, telex,
telecopier or e-mail, in each case specifying therein the requested (i) date of
such issuance (which shall be a Business Day), (ii) Available Amount of such
Letter of Credit, (iii) expiration date of such Letter of Credit, (iv) name and
address of the beneficiary of such Letter of Credit and (v) form of such Letter
of Credit, and shall be accompanied by such application and agreement for letter
of credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”).  If
(y) the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its sole discretion and (z) it has not received notice of objection to
such issuance from the Required Lenders, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 10.02 or as otherwise agreed with the Borrower in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b) Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to each
Revolving Credit Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit issued by such Issuing Bank and (ii) to the Administrative
Agent and each Revolving Credit Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

(c) Letter of Credit Participations; Drawing and Reimbursement.  (i)
 Immediately upon the issuance by any Issuing Bank of any Letter of Credit, such
Issuing Bank shall be deemed, and with respect to the Existing Letters of
Credit, the Existing Issuing Bank shall be deemed upon the date hereof, to have
sold and transferred to each Revolving Credit Lender, and each Revolving Credit
Lender (in its capacity under this Section 2.03(c), a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation in such Letter of Credit, to the extent of such Participant’s Pro
Rata Share of the Available Amount of such Letter of Credit, each drawing or
payment made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining
thereto.  Upon any change in the Revolving Credit Commitments or the Revolving
Credit Lenders’ respective Pro Rata Shares pursuant to Section 10.07, it is
hereby agreed that, with respect to all outstanding Letters of Credit and unpaid
drawings



40

 

--------------------------------------------------------------------------------

 

 

relating thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2.03(c) to reflect the new Pro Rata Shares of the
assignor and assignee Revolving Credit Lenders, as the case may be.

(i) In determining whether to pay under any Letter of Credit, the applicable
Issuing Bank shall not have any obligation with respect to the other Revolving
Credit Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by such Issuing Bank under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Credit Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such Issuing Bank (as determined by a court of competent jurisdiction in a final
non‑appealable judgment).

(i) The payment by any Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by such Issuing
Bank of a Letter of Credit Advance, which shall be a Base Rate Advance, in the
amount of such draft.  In the event that an Issuing Bank makes any payment under
any Letter of Credit issued by it and the Borrower shall not have reimbursed
such amount in full to such Issuing Bank pursuant to Section 2.04(c), such
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. Dollars and in same day funds. Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of the applicable Issuing Bank its Pro Rata
Share of an outstanding Letter of Credit Advance on (i) the Business Day on
which demand therefor is made by such Issuing Bank which made such Advance,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  If such Lender
shall pay to the Administrative Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.  If and to the extent that any Revolving Credit
Lender shall not have so made the amount of such Letter of Credit Advance
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.

(ii) Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (iii) above, such Issuing Bank shall pay to the Administrative Agent for
the account of each such Participant that has paid its Pro Rata Share thereof,
in same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(d) Failure to Make Letter of Credit Advances.  The failure of any Revolving
Credit Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Revolving Credit Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make the Letter of Credit Advance to be made by such
other Revolving Credit Lender on such date.

(e) Independence.  The Borrower acknowledges that the rights and obligations of
any Issuing Banks under each Letter of Credit issued by it are independent of
the existence, performance or



41

 

--------------------------------------------------------------------------------

 

 

nonperformance of any contract or arrangement underlying the Letter of Credit,
including contracts or arrangements between such Issuing Bank and the Borrower
and between the Borrower and the beneficiary of the Letter of Credit.  No
Issuing Bank shall have any duty to notify the Borrower of its receipt of a
demand or a draft, certificate or other document presented under a Letter of
Credit or of its decision to honor such demand.  Such Issuing Bank may, without
incurring any liability to the Borrower or impairing its entitlement to
reimbursement under this Agreement, honor a demand under a Letter of Credit
despite notice from the Borrower of, and without any duty to inquire into, any
defense to payment or any adverse claims or other rights against the beneficiary
of the Letter of Credit or any other Person.  No Issuing Bank shall have any
duty to request or require the presentation of any document, including any
default certificate, not required to be presented under the terms and conditions
of a Letter of Credit.  No Issuing Bank shall have any duty to seek any waiver
of discrepancies from the Borrower, or any duty to grant any waiver of
discrepancies that the Borrower approves or requests.  No Issuing Bank shall
have any duty to extend the expiration date or term of a Letter of Credit or to
issue a replacement Letter of Credit on or before the expiration date of a
Letter of Credit or the end of such term.

(f) Governing Rules.  The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at an Issuing Bank’s option, such later revision thereof
in effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “ISP”, and each of the UCP and the ISP, an “ICC Rule”).
Each Issuing Bank’s privileges, rights and remedies under such ICC Rules shall
be in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein.  The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof.  The Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws.  If, at the Borrower’s request, the
Letter of Credit expressly chooses a state or country law other than New York
State law and United States Federal law or is silent with respect to the choice
of an ICC Rule or a governing law, no Issuing Bank shall be liable for any
payment, cost, expense or loss resulting from any action or inaction taken by
such Issuing Bank if such action or inaction is or would be justified under an
ICC Rule, New York law, applicable United States Federal law or the law
governing the Letter of Credit.

Section 2.04.  Repayment of Advances.    (a)    Revolving Credit Advances and
Term Loan.  The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Maturity Date in respect of the Revolving Credit
Facility the aggregate outstanding principal amount of the Revolving Credit
Advances and Term Loan then outstanding

 

(b) Swing Line Advances.  The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Revolving Credit
Lender that has made a Swing Line Advance by purchase from the Swing Line Bank
pursuant to Section 2.02(b), the outstanding principal amount of each Swing Line
Advance made by each of them on the earlier of the maturity date specified in
the applicable Notice of Swing Line Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Swing Line Borrowing) and
the Maturity Date in respect of the Revolving Credit Facility.

(c) Letter of Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the same day
on which such Advance was made the outstanding principal amount of each Letter
of Credit Advance made by each of them.

(i) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations



42

 

--------------------------------------------------------------------------------

 

 

of each Lender to reimburse the applicable Issuing Bank with respect thereto)
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set‑off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any exchange, release or non‑perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of the Borrower in respect of the
L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Loan Party.

SECTION 2.05. Termination or Reduction of the Commitments.   (a)  Optional.  The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility
(i) shall be in an aggregate amount of $500,000 (or, in the case of the Swing
Line Facility, $250,000) or an integral multiple of $100,000 in excess thereof
and (ii) shall be made ratably among the Revolving Credit Lenders in accordance
with their Commitments with respect to such Facility.   Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided, however,
that a notice of termination of any Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(b) Mandatory.  (i)  The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount



43

 

--------------------------------------------------------------------------------

 

 

of the Letter of Credit Facility exceeds the Revolving Credit Facility after
giving effect to such reduction of the Revolving Credit Facility.

(i) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

(i) Upon the funding of the Term Loan (including the Delayed Draw Tranche, to
the extent funded) and from time to time thereafter upon each repayment or
prepayment of any portion of the Term Loan, the aggregate Term Loan Commitments
of the Term Loan Lenders shall be automatically and permanently reduced, on a
pro rata basis, by an amount equal to the amount by which the aggregate Term
Loan Commitments immediately prior to such reduction exceed the aggregate unpaid
principal amount of the Term Loan outstanding after giving effect to such
repayment or prepayment of the Term Loan.

SECTION 2.06. Prepayments.    (a)    Optional.  The Borrower may, upon same day
notice in the case of Base Rate Advances and two Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$500,000 or an integral multiple of $100,000 in excess thereof or, if less, the
amount of the Advances outstanding and (ii) if any prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 10.04(c); and provided further that if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.05(a), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.05(a).

(b) Mandatory.  (i)  The Borrower shall, if applicable, on each Business Day,
prepay an aggregate principal amount of the Term Loan, the Revolving Credit
Advances comprising part of the same Borrowings, the Swing Line Advances and the
Letter of Credit Advances to cause (A) the Facility Exposure not to exceed the
Facilities on such Business Day, (B) the Leverage Ratio not to exceed the
applicable maximum Leverage Ratio set forth in Section 5.04(a)(i) on such
Business Day, and (C) the Facility Exposure not to exceed the Facility Available
Amount as set forth in Section 5.04(b)(i) on such Business Day.  If all Advances
have been prepaid and are not sufficient to cause Borrower to comply with each
of (A), (B), and (C), the Borrower shall make a deposit in the L/C Cash
Collateral Account in an amount sufficient to do the same.

(i) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.  To the
extent the funds on deposit in the L/C Cash Collateral Account shall at any time
exceed the total amount required to be deposited therein pursuant to the terms
of this Agreement, the Administrative Agent shall, promptly upon request by the
Borrower and provided that no Default or Event of Default shall then have
occurred or be continuing or would result therefrom, return such excess amount
to the Borrower.

(i) Prepayments of the Facilities made pursuant to clauses (i) and (ii) above
shall be first applied to prepay Letter of Credit Advances then outstanding
until such Advances are paid in full, second applied to prepay Swing Line
Advances then outstanding until such Advances are paid in full, third applied to
prepay Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such



44

 

--------------------------------------------------------------------------------

 

 

Advances are paid in full, fourth deposited in the L/C Cash Collateral Account
to Cash Collateralize 100% of the Available Amount of the Letters of Credit then
outstanding and fifth applied to prepay the Term Loan then outstanding until the
Term Loan is paid in full.  Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders, as
applicable.

(ii) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.07. Interest.    (a)    Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

(ii)Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

(c) Default Interest.  Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

(d) Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

(e) Interest Rate Determination.  (i)  [Intentionally Omitted].

(i) If the Reuters Screen LIBOR01 Page (or a successor page) is unavailable and
the Administrative Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances, as provided in the definition of “Eurodollar Rate”,

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,



45

 

--------------------------------------------------------------------------------

 

 

(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(f) Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lender Parties by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including, without limitation,
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender Party, within ten (10)
Business Days of receipt of such written notice.  Any recalculation of interest
or fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s, or any Lender Party's other rights
under this Agreement.

SECTION 2.08. Fees.    (a)    Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Credit Lender and from the effective date
specified in the Assignment and Acceptance or the Accession Agreement, as the
case may be, pursuant to which it became a Revolving Credit Lender in the case
of each other Revolving Credit Lender until the Maturity Date in respect of the
Revolving Credit Facility, payable in arrears quarterly on the last day of each
March, June, September and December, commencing March 31, 2014, and on the
Maturity Date in respect of the Revolving Credit Facility.  The Unused Fee
payable for the account of each Revolving Credit Lender shall be calculated for
each period for which the Unused Fee is payable on the average daily Unused
Revolving Credit Commitment of such Revolving Credit Lender (i) for any period
in which the average daily Facility Exposure (exclusive of Obligations in
respect of Guaranteed Hedge Agreements) in respect of the Revolving Credit
Facility for such period exceeds 50% of the aggregate Revolving Credit
Commitments, at the rate of 0.25% per annum, and (ii) in all other cases, at the
rate of 0.35% per annum.

 

(b) Letter of Credit Fees, Etc.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears, (a) quarterly on the last day of each March,
June, September and December commencing March 31, 2014, (b) on the earliest to
occur of the full drawing, expiration, termination or cancellation of any Letter
of Credit, and (c) on the Maturity Date in respect of the Revolving Credit
Facility, on such Revolving Credit Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Revolving Credit Facility Eurodollar Rate
Advances in effect from time to time.

(i) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
commissions, issuance fees, transfer fees and other fees and charges in
connection



46

 

--------------------------------------------------------------------------------

 

 

with the issuance or administration of each Letter of Credit as the Borrower and
such Issuing Bank shall agree.

(c) Administrative Agent’s Fees.  The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

(d) Extension Fees.  The Borrower shall pay to the Administrative Agent, in
connection with the extension of the Revolving Credit Facility, a Facility
extension fee (an “Extension Fee”) on the Facility Extension Date, for the
account of each Revolving Credit Lender, in an amount equal to 0.15% of such
Revolving Credit Lender’s Revolving Credit Commitment then outstanding (whether
funded or unfunded).

(e) Ticking Fee.  With respect to the Delayed Draw Tranche, the Borrower shall
pay to the Administrative Agent for the account of the Lenders with Commitments
to the Delayed Draw Tranche (other than any Defaulting Lenders) a ticking fee
(each, a “Ticking Fee”) in accordance with this Section 2.08(e).  Each Ticking
Fee shall accrue from the date that is thirty days after the Closing Date until
the earlier of (i) the last day of the Delayed Draw Period or (ii) the date on
which the full amount of the Delayed Draw Tranche (the “Ticking Fee Accrual
Date”) is advanced to the Borrower, in an amount equal to 0.25% per annum of the
unused portion of the Commitments under the Delayed Draw Tranche and shall be
payable in full to the Administrative Agent on the Ticking Fee Accrual Date for
the account of the applicable Lenders on a pro rata basis in accordance with
their respective Commitments to the Delayed Draw Tranche. 

(f) Defaulting Lender.  Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.08(b)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees), provided that (a) to the extent that all or a portion of the Letter
of Credit Exposure or the Swing Line Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.18(b), such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (b) to the extent that
all or any portion of such Letter of Credit Exposure or Swing Line Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Banks and the Swing Line Bank, as applicable (and the
pro rata payment provisions of Section 2.11(f) will automatically be deemed
adjusted to reflect the provisions of this Section).

SECTION 2.09. Conversion of Advances.    (a)    Optional.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility.  Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 



47

 

--------------------------------------------------------------------------------

 

 

(b) Mandatory.  (i)  On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(i) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders, whereupon an Interest Period
of one month shall apply to each such Eurodollar Rate Advance.

(i) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc.    (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, or Connection Income Taxes (as to which
Section 2.12 shall govern), then the Borrower shall from time to time, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender Party
or any corporation controlling such Lender Party and that the amount of such
capital or liquidity is increased by or based upon the existence of such Lender
Party’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of such type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender Party or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender Party’s commitment to lend or to issue
or participate in Letters of Credit hereunder or to the issuance or maintenance
of or participation in any Letters of Credit.  A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder



48

 

--------------------------------------------------------------------------------

 

 

or issued in connection therewith, regardless of the date enacted, adopted or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements or the Basel Committee on Banking Supervision
(or any successor or similar authority) shall be deemed an introduction or
change of the type referred to in Section 2.10(a) and this Section 2.10(b).

 

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other Governmental Authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(e) Failure or delay on the part of any Lender Party to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender Party’s right to demand such compensation, provided that,
no Borrower shall be required to compensate a Lender Party pursuant to the
foregoing provisions of this Section 2.10 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender Party
notifies the Borrower of the event or circumstance giving rise to such increased
costs or reductions and of such Lender Party’s intention to claim compensation
therefor (except that, if the event or circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.11. Payments and Computations.    (a)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in U.S. Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the



49

 

--------------------------------------------------------------------------------

 

 

Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 10.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time,  to the fullest extent permitted by law, against any
or all of the Borrower’s accounts with such Lender Party any amount so due.

(c) All computations of interest based on Citibank, N.A.’s base rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable.  Each determination by the Administrative Agent of an interest
rate, fee or commission hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party.  If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees,



50

 

--------------------------------------------------------------------------------

 

 

indemnification payments, costs and expenses owing to the Administrative Agent
on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 10.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b)(i), (d) and (e) on such date, ratably based
upon the respective aggregate Commitments of the Lenders under the Facilities on
such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents (other
than Guaranteed Hedge Agreements) that is due and payable to the Administrative
Agent and the Lender Parties under Section 2.07(b) on such date, ratably based
upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of any other accrued and unpaid interest
comprising Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the respective
obligees thereof on such date;

(ix) ninth, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal and reimbursement obligations owing to the Administrative Agent
and the Lender Parties on such date, and to deposit into the L/C Cash Collateral
Account any contingent reimbursement obligations in respect of outstanding
Letters of Credit to the extent required by Section 6.02; and

(x) tenth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the respective obligees thereof on such date.





51

 

--------------------------------------------------------------------------------

 

 

SECTION 2.12. Taxes.   (a)  Any and all payments by or on account of any
Obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b) Each Loan Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  This
indemnification shall be made within 30 days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Each Lender Party shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 10.07 relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender Party, in each case that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after, but in any case within 30 days after the date
of any payment of Taxes by any Loan Party to a Governmental Authority pursuant
to this Section 2.12, such Loan Party shall deliver to the Administrative Agent,
at its address referred to in Section 10.02, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of payment reasonably
satisfactory to the Administrative Agent.  In the case of any payment hereunder
or under the other Loan Documents by or on behalf of a Loan Party through an
account or branch outside the United States or by or on behalf of a Loan Party
by a payor that is not a U.S. Person, if such Loan Party determines that no
Taxes are payable in respect thereof, such Loan Party shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes.  For purposes of subsections (e) and (g) of this
Section 2.12, the term “United States” shall have the meaning specified in
Section 7701(a)(9) of the Internal Revenue Code. 



52

 

--------------------------------------------------------------------------------

 

 

(f) Any Lender Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(i), (ii), and (iv) below) shall not be required if
in the applicable Lender Party’s reasonable judgment such completion, execution
or submission would subject such Lender Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Lender Party.

(g) Without limiting the generality of Section 2.12(f),

(i) each Lender Party that is a U.S. Person shall, to the extent it is legally
entitled to do so, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with executed originals of Internal Revenue Service Form W-9
certifying that such Lender Party is exempt from U.S. federal backup withholding
tax;

(ii) each Lender Party that is not a U.S. Person (a “Foreign Lender Party”)
shall, to the extent it is legally entitled to do so, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with whichever of the
following is applicable:

(A) in the case of a Foreign Lender Party claiming the benefits of an income tax
treaty to which the United Sates is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W‑8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, Internal
Revenue Service Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) executed originals of Internal Revenue Service Form W‑8ECI;

(C) in the case of a Foreign Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit F-1 hereto to the effect that
such Foreign Lender Party is not a (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code  (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W‑8BEN; or



53

 

--------------------------------------------------------------------------------

 

 

(D) to the extent that the Foreign Lender Party is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, Internal Revenue
Service Form W-9 and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender Party is a partnership
and one or more direct or indirect partner of such Foreign Lender Party are
claiming the portfolio interest exemption, such Foreign Lender Party may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.

(iii) any Foreign Lender Party shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender Party becomes a Lender Party under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), excecuted originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(iv)  if a payment made to a Lender Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for the purposes of
this subsection (g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This



54

 

--------------------------------------------------------------------------------

 

 

subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. No party
shall have any obligation to pursue, or any right to assert, any refund of
Indemnified Taxes that may be paid by another party.

(i) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form or other document described in
subsection (f) or subsection (g) above (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring after
the date on which a form or other document originally was required to be
provided or if such form or other document otherwise is not required under
subsection (f) or subsection (g) above), such Lender Party shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.12 with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender Party become subject to Taxes because of its
failure to deliver a form or other document required hereunder, the Loan Parties
shall take such steps as such Lender Party shall reasonably request to assist
such Lender Party to recover such Taxes.

(j) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. 

(k) In the event that an additional payment is made under Section 2.12(a) or (c)
for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

(l) Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

SECTION 2.13.  Sharing of Payments, Etc.  Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise, other than as a result of an assignment pursuant to Section 10.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its



55

 

--------------------------------------------------------------------------------

 

 

ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

 

SECTION 2.14.  Use of Proceeds.  The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for (i) general corporate purposes
of the Borrower and its Subsidiaries, (ii) the development of new, and the
renovation and expansion of existing, Hotel Assets and the acquisition of such
other assets and the making of such other Investments as are permitted by this
Agreement, (iii) capital expenditures related to Assets, (iv) the repayment in
full (or refinancing) of existing mortgage loans, and (v) the payment of fees
and expenses related to the Facilities and the other transactions contemplated
by the Loan Documents.  The Borrower will not directly or indirectly use the
proceeds of the Advances or the Letters of Credit or otherwise make available
such proceeds to any person, for the purpose of financing the activities of any
person currently subject to any United States sanctions administered by OFAC or
in violation of any Anti-Corruption Laws. 

 

SECTION 2.15 Evidence of Debt.    (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time
hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrower shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A-1 or Exhibit A-2 hereto, as applicable, payable to the order
of such Lender Party in a principal amount equal to the Revolving Credit
Commitment or Term Loan Commitment of such Lender Party.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.  To the extent no Note has been issued to a Lender Party, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Advances and extensions of credit hereunder.

 



56

 

--------------------------------------------------------------------------------

 

 

(b) The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.16. Extensions of Maturity Date.   At least 30 days but not more than
120 days prior to the Initial RC Maturity Date, the Borrower, by written notice
to the Administrative Agent, may request a single one-year extension of the
Initial RC Maturity Date.  The Administrative Agent shall promptly notify each
Lender of such request and the Initial RC Maturity Date shall, effective as of
the Facility Extension Date (as defined below), be extended for an additional
one year period, provided that, on the Facility Extension Date (i) the
Administrative Agent shall have received payment in full of the extension fee
set forth in Section 2.08(d) and (ii) the following statements shall be true and
the Administrative Agent shall have received for the account of each Lender
Party a certificate signed by a Responsible Officer of the Borrower, dated the
Facility Extension Date, stating that:  (A) the representations and warranties
contained in Section 4.01 are true and correct in all material respects on and
as of the Facility Extension Date (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) and (B) no Default has occurred and is
continuing or would result from such extension.  “Facility Extension Date” means
the first date after the delivery by the Borrower of the extension notice
described above in this Section 2.16 that the conditions set forth in clauses
(i) and (ii) above are satisfied.  In the event that an extension is effected
pursuant to this Section 2.16 (but subject to provisions of Sections 2.05, 2.06
and 6.01), the aggregate principal amount of all Advances in respect of the
Revolving Credit Facility shall be repaid in full ratably to the applicable
Lenders on the Maturity Date in respect of the Revolving Credit Facility as so
extended.  As of the Facility Extension Date, any and all references in this
Agreement, the Notes, if any, or any of the other Loan Documents to the
“Maturity Date” in respect of the Revolving Credit Facility shall refer to the
Initial RC Maturity Date as so extended.

 

SECTION 2.17 Increase in the Aggregate Commitments.    (a)  The Borrower may, at
any time (but no more than twice in any consecutive 12-month period), by written
notice to the Administrative Agent, request an increase in the aggregate amount
of the Revolving Credit Commitments and/or the Term Loan Commitments by
not less than $5,000,000 (each such proposed increase, a “Commitment Increase”)
to be effective as of a date that is at least 90 days prior to the applicable
scheduled Maturity Date then in effect (the “Increase Date”) as specified in the
related notice to the Administrative Agent; provided, however, that (i) in no
event shall the aggregate amount of the Revolving Credit Facility and the Term
Loan Facility at any time exceed $850,000,000, (ii) in no event shall the
Borrower submit more than ten separate requests for a Commitment Increase
hereunder, and (iii) on the date of any request by the Borrower for a Commitment
Increase and on the related Increase Date, the applicable conditions set forth
in Article III shall be satisfied.



57

 

--------------------------------------------------------------------------------

 

 

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase and the proposed
allocation of such amount to each Facility, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments and/or Term Loan Commitment (the “Commitment Date”).  Each
Lender that is willing to participate in such requested Commitment Increase
(each, an “Increasing Lender”) shall, in its sole discretion, give written
notice to the Administrative Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment and/or
its Term Loan Commitment, as the case may be (each, a “Proposed Increased
Commitment”).  If the Lenders in respect of any Facility notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments pertaining to such Facility by an aggregate amount that
exceeds the amount of the requested Commitment Increase for such Facility, then
the requested Commitment Increase in respect of such Facility shall (subject to
the proviso at the end of this sentence) be allocated to each Lender willing to
participate therein in an amount equal to such Commitment Increase multiplied by
the ratio of each Lender’s Proposed Increased Commitment to the applicable
Facility to the aggregate amount of all Proposed Increased Commitments to such
Facility; provided, however, that the final allocation of the Commitment
Increase among the Lenders willing to participate therein shall be subject to
the approval of the Borrower, which approval shall not be unreasonably withheld,
conditioned or delayed.  In no event, however, shall any Lender be required to
participate in a Commitment Increase.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the applicable requested Commitment Increase.  If the
aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Borrower may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment or Term
Loan Commitment, as the case may be, of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided,  however, that the
Administrative Agent shall have received at or before 12:00 Noon (New York City
time) on such Increase Date the following, each dated such date:

(i)an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

(ii)confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment or Term Loan Commitment, as the case may be, in
a writing satisfactory to the Borrower and the Administrative Agent, together
with an amended Schedule I hereto as may be necessary for such Schedule I to be
accurate and complete, certified as correct and complete by a Responsible
Officer of the Borrower; and

(iii)such certificates or other information as may be required pursuant to
Section 3.02.





58

 

--------------------------------------------------------------------------------

 

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any Lender in respect of the Facility subject to the Commitment Increase (the
“Increasing Facility”) immediately prior to the effectiveness of the Commitment
Increase shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Commitment Increase) of all Advances then
outstanding in respect of the Increasing Facility and owed to all Lenders in
respect of such Increasing Facility in their capacities as such (each such
Lender, including any Acceding Lender, a “Purchasing Lender”), then such
Purchasing Lender, without executing an Assignment and Acceptance, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances
then outstanding in respect of the Increasing Facility and owed to each Lender
in respect of such Increasing Facility that is not a Purchasing Lender (a
“Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding in respect of the Increasing
Facility and owed to each Lender in respect of such Increasing Facility shall
equal such Lender’s Pro Rata Share (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Date) of all Advances
then outstanding in respect of the Increasing Facility and owed to all
applicable Lenders.  The Administrative Agent shall calculate the net amount to
be paid by each Purchasing Lender and received by each Selling Lender in
connection with the assignments effected hereunder on the Increase Date.  Each
Purchasing Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date.  The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office.  If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 10.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.

SECTION 2.18. Defaulting Lenders.    (a)If a Lender becomes, and during the
period it remains, a Defaulting Lender, if any Letter of Credit or Swing Line
Advance is at the time outstanding, each Issuing Bank and the Swing Line Bank,
as the case may be, may (except, in the case of a Defaulting Lender, to the
extent the Commitments have been fully reallocated pursuant to Section 2.18(b)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Bank and the Swing Line Bank in respect of such Letter
of Credit or Swing Line Advance in amount at least equal to the aggregate amount
of the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender to be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to such Issuing Bank and the Swing
Line Bank, as the case may be, in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.

 

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure and any outstanding Swing Line Exposure of such Defaulting
Lender:

(i)the Letter of Credit Exposure and the Swing Line Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments, provided that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure, total Swing



59

 

--------------------------------------------------------------------------------

 

 

Line Exposure and total Letter of Credit Exposure may not in any event exceed
the Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation, (b) neither such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, the Swing Line Bank or any
other Lender may have against such Defaulting Lender or cause such Defaulting
Lender to be a Non-Defaulting Lender and (c) the conditions set forth in Section
3.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time);

(ii)to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swing Line Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of any Issuing Bank and/or
the Swing Line Bank, as the case may be), (a) Cash Collateralize the obligations
of the Borrower to such Issuing Bank and the Swing Line Bank in respect of such
Letter of Credit Exposure or Swing Line Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Exposure or Swing Line Exposure, or (b) in the case of
such Swing Line Exposure, prepay (subject to clause (3) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank
and the Swing Line Bank, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; and

(iii)any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.18(f)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority: 
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Banks or the Swing Line Bank (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non‑Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and unreimbursed
Letter of Credit Advances then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender, each Issuing Bank and the Swing Line
Bank is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to



60

 

--------------------------------------------------------------------------------

 

 

(i) reimburse an outstanding Letter of Credit Advance, (ii) repay an outstanding
Swing Line Advance, and/or (iii) Cash Collateralize the obligations of the
Borrower in respect of outstanding Letters of Credit or Swing Line Advances in
an amount at least equal to the aggregate amount of the obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit or
Swing Line Advance.

(d) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders (determined after giving effect to Section 10.01) determine that the
Person serving as the Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender pursuant to
clause (iv) of the definition thereof, the Required Lenders (determined after
giving effect to Section 10.01) may by notice to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

(e) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.18(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not  be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, any
Issuing Bank, the Swing Line Bank or any Lender may have against such Defaulting
Lender.

(f) If the Borrower, the Administrative Agent, the Issuing Banks and the Swing
Line Bank agree in writing, in their discretion, that a Lender is no longer a
Defaulting Lender or a Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.18(b)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Advances of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure, Letter of
Credit Exposure and Swing Line Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Revolving Credit Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Revolving Credit Exposure, Swing Line
Exposure and/or Letter of Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.

SECTION 2.19.    Replacement of Lenders.   If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any  additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.12 and, in each case, such Lender has declined or
is unable to designate a different Applicable Lending Office, or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender (a “Departing Lender”) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Sections 10.01(b) and 10.07, as applicable, in
each case except to the extent provided in this Section 2.19), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.12) and obligations under this Agreement and the other
Loan



61

 

--------------------------------------------------------------------------------

 

 

Documents to a Replacement Lender that shall assume such obligations (which may
be another Lender, if a Lender accepts such assignment), provided that:

 

(b) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07;

(c) such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(d) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(e) such assignment does not conflict with applicable law; and

(f) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.19 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.19, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender. 

SECTION 2.20.  Cash Collateral Account.   

 

(a)  Grant of Security.  The Borrower hereby pledges to the Administrative
Agent, as collateral agent for the ratable benefit of the Lender Parties, and
hereby grants to the Administrative Agent, as collateral agent for the ratable
benefit of the Lender Parties, a security interest in, the Borrower’s right,
title and interest in and to the L/C Cash Collateral Account and all (i) funds
and financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing the L/C Cash Collateral Account, (ii) and all
promissory notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent, as collateral agent for or on behalf of the Borrower, in
substitution for or in addition to any or all of the then existing L/C Account
Collateral and (iii) all interest, dividends, distributions, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing L/C
Account Collateral, in each of the cases set forth in clauses (i), (ii) and
(iii) above, whether now owned or hereafter acquired by the Borrower, wherever
located, and whether now or hereafter existing or arising other than assets
located or deemed to be located in Luxembourg (all of the foregoing,
collectively, the “L/C Account Collateral”).





62

 

--------------------------------------------------------------------------------

 

 

(b)Maintaining the L/C Account Collateral.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment:

(i)the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent; and

(ii)the Administrative Agent shall have the sole right to direct the disposition
of funds with respect to the L/C Cash Collateral Account subject to the
provisions of this Agreement, and it shall be a term and condition of such L/C
Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and

(iii)the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrower, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the Borrower’s Obligations under the
Loan Documents if an Event of Default shall have occurred and be continuing.

(c)Investing of Amounts in the L/C Cash Collateral Account.  The Administrative
Agent will, from time to time (i) invest (A) amounts received with respect to
the L/C Cash Collateral Account in such Cash Equivalents credited to the L/C
Cash Collateral Account as the Borrower may select and the Administrative Agent,
as collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and (ii)
reinvest other proceeds of any such Cash Equivalents that may mature or be sold,
in each case in such Cash Equivalents credited in the same manner.  Interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above shall be deposited and held in the L/C Cash Collateral Account.  In
addition, the Administrative Agent shall have the right at any time to exchange
such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

(d)Release of Amounts.  So long as no Event of Default shall have occurred and
be continuing or would result therefrom, the Administrative Agent will pay and
release to the Borrower or at its order or, at the request of the Borrower, to
the Administrative Agent to be applied to the Obligations of the Borrower under
the Loan Documents such amount, if any, as is then on deposit in the L/C Cash
Collateral Account.

(e)Remedies.  Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrower, except as required by law and at any time or
from time to time, charge, set‑off and otherwise apply all or any part of the
Obligations of the Borrower under the Loan Documents against any funds held with
respect to the L/C Account Collateral or in any other deposit account.

SECTION 2.21.    Reallocation of Lender Pro Rata Shares; No Novation.  The
Advances made under the Existing Agreement shall be deemed to be made under this
Agreement on the date hereof, without executing any other documentation, and all
such Advances currently outstanding shall be reallocated among the Lenders as
follows:



63

 

--------------------------------------------------------------------------------

 

 

(b) On the Effective Date, each Lender that will have a greater Pro Rata Share
of the Term Loan Facility upon the Effective Date than its Pro Rata Share (under
and as defined in the Existing Agreement) of the Term Loan Facility (under and
as defined in the Existing Agreement) immediately prior to the Effective Date
(each, a “TL Purchasing Bank”), without executing an Assignment and Acceptance,
shall be deemed to have purchased assignments pro rata from each Lender that
will have a smaller Pro Rata Share of the Term Loan Facility upon the Effective
Date than its Pro Rata Share (under and as defined in the Existing Agreement) of
the Term Loan Facility (under and as defined in the Existing Agreement)
immediately prior to the Effective Date (each, a “TL Selling Bank”) in all such
TL Selling Bank’s rights and obligations under this Agreement and the other Loan
Documents as a Lender with respect to the Term Loan Facility (collectively, the
“TL Assigned Rights and Obligations”) so that, after giving effect to such
assignments, each Lender shall have its respective Term Loan Commitment as set
forth in Schedule I and a corresponding Pro Rata Share of all Term Loan Advances
then outstanding under the Facility.  Each such purchase hereunder shall be at
par for a purchase price equal to the principal amount of the loans and without
recourse, representation or warranty, except that each TL Selling Bank shall be
deemed to represent and warrant to each TL Purchasing Bank that the TL Assigned
Rights and Obligations of such TL Selling Bank are not subject to any Liens
created by that TL Selling Bank.  For the avoidance of doubt, in no event shall
the aggregate amount of each Lender’s Term Loan Advances outstanding at any time
exceed its Term Loan Commitment as set forth in Schedule I.

(c) On the Effective Date, each Lender that will have a greater Pro Rata Share
of the Revolving Credit Facility upon the Effective Date than its Pro Rata Share
(under and as defined in the Existing Agreement) of the Revolving Credit
Facility (under and as defined in the Existing Agreement) immediately prior to
the Effective Date (each, a “RC Purchasing Bank”), without executing an
Assignment and Acceptance, shall be deemed to have purchased assignments pro
rata from each Lender that will have a smaller Pro Rata Share of the Revolving
Credit Facility upon the Effective Date than its Pro Rata Share (under and as
defined in the Existing Agreement) of the Revolving Credit Facility (under and
as defined in the Existing Agreement) immediately prior to the Effective Date
(each, a “RC Selling Bank”) in all such RC Selling Bank’s rights and obligations
under this Agreement and the other Loan Documents as a Lender with respect to
the Revolving Credit Facility (collectively, the “RC Assigned Rights and
Obligations”) so that, after giving effect to such assignments, each Lender
shall have its respective Revolving Credit Commitment as set forth in Schedule I
and a corresponding Pro Rata Share of all Revolving Credit Advances then
outstanding under the Revolving Credit Facility.  Each such purchase hereunder
shall be at par for a purchase price equal to the principal amount of the loans
and without recourse, representation or warranty, except that each RC Selling
Bank shall be deemed to represent and warrant to each RC Purchasing Bank that
the RC Assigned Rights and Obligations of such RC Selling Bank are not subject
to any Liens created by that RC Selling Bank.  For the avoidance of doubt, in no
event shall the aggregate amount of each Lender’s Revolving Credit Advances
outstanding at any time exceed its Revolving Credit Commitment as set forth in
Schedule I.

(d) The Borrower shall, upon written demand by any Lender Party (with a copy of
such demand to the Administrative Agent), promptly compensate such Lender Party
for and hold such Lender Party harmless from any loss, cost or expense incurred
by it as a result of the reallocations set forth in Sections 2.21(a) and (b)
above in respect of Eurodollar Rate Advances to the extent such reallocations
take place on a day other than the last day of the Interest Period for such
Eurodollar Rate Advances.  Notwithstanding anything to the contrary contained in
this Agreement, as of the Effective Date, all Term Loan Advances (under and as
defined in the Existing Agreement) that are Eurodollar Rate Advances (under and
as defined in the Existing Agreement) shall continue as Eurodollar Rate Advances
hereunder on the Effective Date and shall bear interest at the Eurodollar Rate
in effect immediately prior to the Effective Date plus the Applicable Margin
with an Interest Period ending on March 10, 2014, provided that the Lenders
(under and as defined in the Existing Agreement) immediately prior to the
Effective Date shall be entitled to payment from the Borrower of all accrued
interest on any Advances (under and as defined in the Existing Agreement)
outstanding immediately prior the Effective Date on the Effective Date.  For the
avoidance of doubt, the Eurodollar Rate applicable to Term Loan Advances made
under the Existing Agreement which continue as Term Loan Advances under this
Agreement (as reallocated hereunder) shall not be reset on the Effective Date.



64

 

--------------------------------------------------------------------------------

 

 

(e) The Administrative Agent shall calculate the net amount to be paid or
received by each Lender in connection with the assignments effected hereunder on
the Effective Date.  Each Lender required to make a payment pursuant to this
Section shall make the net amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Effective Date.  The
Administrative Agent shall distribute on the Effective Date the proceeds of such
amounts to the Lenders entitled to receive payments pursuant to this Section,
pro rata in proportion to the amount each such Lender is entitled to receive at
the primary address set forth in Schedule I or at such other address as such
Lender may request in writing to the Administrative Agent.

(f) Nothing in this Agreement shall be construed as a discharge, extinguishment
or novation of the Obligations of the Loan Parties outstanding under the
Existing Agreement or any instruments securing the same, which Obligations shall
remain outstanding under this Agreement after the date hereof as “Revolving
Credit Advances” and “Term Loans,” except as expressly modified hereby or by
instruments executed concurrently with this Agreement.

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit.  The
obligation of each Lender to make an Advance, of the Existing Issuing Bank to
continue the Existing Letters of Credit under this Agreement, or of any Issuing
Bank to issue a Letter of Credit on the occasion of the Initial Extension of
Credit hereunder is subject to the satisfaction of the following conditions
precedent before or concurrently with the Initial Extension of Credit:

 

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes, as to which one original
of each shall be sufficient) in sufficient copies for each Lender Party:

(i) A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same. 

(ii) Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any Loan Party as debtor, together with copies of such financing
statements.

(iii) This Agreement, duly executed by the Loan Parties and the other parties
thereto.

(iv) An Appraisal of each Borrowing Base Asset listed on Part A of Schedule II
which is designated as a Recently Developed Asset or a Recently Redeveloped
Asset,

(v) As to each Borrowing Base Asset:

(A) the most recently prepared land survey of such Borrowing Base Asset,
prepared by a duly licensed and registered land surveyor, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than (i) Permitted
Liens and (ii) encroachments and other defects that do not materially and



65

 

--------------------------------------------------------------------------------

 

 

adversely affect the value or operation of such property or are reasonably
acceptable to the Administrative Agent, 

(B) certified copies of each Management Agreement and Franchise Agreement,
Qualified Ground Lease, Material Contracts, and all amendments thereto, entered
into with respect to such Borrowing Base Asset,

(C) an original of the Existing New York Mortgage and the related Existing New
York Note made in connection with such Borrowing Base Asset, if applicable,
together with any other items required pursuant to Section 8.01,

(D) a copy of an ALTA Owner’s Policy of Title Insurance of the Borrower or a
Subsidiary thereof, as applicable, covering such Borrowing Base Asset showing
the identity of the fee titleholder thereto and all matters of record as of the
date of such policy, and

(E) (1) a “Phase I” environmental assessment of such Borrowing Base Asset, which
report (i) has been prepared by an environmental engineering firm reasonably
acceptable to the Administrative Agent and (ii) is otherwise in form and
substance reasonably acceptable to the Administrative Agent and (2) any other
environmental assessments or similar reports relating to such Borrowing Base
Asset, including any “Phase II” environmental assessment prepared or recommended
by such environmental engineering firm to be prepared for such Borrowing Base
Asset.

For the avoidance of doubt, the parties hereby acknowledge that the items
required to be delivered to the Administrative Agent pursuant to this Section
3.01(a)(v) shall not be required for the Borrowing Base Assets listed on Part A
of Schedule II (not indicated with an asterisk) which qualify as Borrowing Base
Assets (under and as defined in the Existing Agreement) immediately prior to the
Effective Date.

 

(vi) Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

(vii) A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.



66

 

--------------------------------------------------------------------------------

 

 

(viii) A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed as
a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, that such Loan Party is duly qualified and in good standing as
a foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.

(ix) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary
(or those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the constitutive documents of such Loan Party and
its general partner or managing member, as applicable, since the date of the
certificate referred to in Section 3.01(a)(vi), (B) a true and correct copy of
the bylaws, operating agreement, partnership agreement or other governing
document of such Loan Party and its general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party and its general partner or managing
member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party and its general partner or managing member, as
applicable, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the Initial Extension of
Credit and (E) the absence of any event occurring and continuing, or resulting
from the Initial Extension of Credit, that constitutes a Default. 

(x) A certificate of the Secretary or an Assistant Secretary of each Loan Party
(or Responsible Officer of the general partner or managing member of any Loan
Party) certifying the names and true signatures of the officers of such Loan
Party, and of the general partner or managing member of such Loan Party, as
applicable, authorized to sign each Loan Document to which such Loan Party is or
is to be a party and the other documents to be delivered hereunder and
thereunder.

(xi) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans, Multiemployer Plans and
Welfare Plans, collective bargaining agreements and other arrangements with
employees, historical operating statements (if any), audited annual financial
statements for the year ending 2012, interim financial statements dated the end
of the most recent fiscal quarter for which financial statements are available
(or, in the event the Lender Parties’ due diligence review reveals material
changes since such financial statements, as of a later date within 45 days of
the day of the Initial Extension of Credit) and financial projections for the
Parent Guarantor’s consolidated operations.

(xii) Evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.



67

 

--------------------------------------------------------------------------------

 

 

(xiii) An opinion of Hunton & Williams LLP, special counsel for the Loan
Parties, with respect to such matters (and in substantially the form) as any
Lender Party through the Administrative Agent may reasonably request.

(xiv) An opinion of counsel for the Loan Parties reasonably satisfactory to the
Administrative Agent covering certain corporate formalities and other matters
that the Administrative Agent on behalf of the Lender Parties may reasonably
request. 

(xv) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xvi) One or more Notices of Borrowing or a Notice of Issuance, as applicable,
relating to the Initial Extension of Credit, each dated and delivered to the
Administrative Agent at least three (3) Business Days prior to the Closing Date.

(xvii) A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit, the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04, together with supporting information in form satisfactory to
the Administrative Agent showing the computations used in determining compliance
with such covenants.

(b)The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and each of its Subsidiaries that directly
or indirectly owns a Borrowing Base Asset, including the terms and conditions of
the charter and bylaws, operating agreement, partnership agreement or other
governing document of each of them.

(c)The Lender Parties shall be satisfied that all Existing Debt, other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and that all Surviving Debt shall be on terms and
conditions satisfactory to the Lender Parties.

(d)Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no Material Adverse Change since December
31, 2012.

(e)There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby.

(f)All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

(g)The Administrative Agent shall have received a breakage indemnity letter
agreement executed by the Borrower and the Parent Guarantor in form and
substance satisfactory to the Administrative Agent and dated and delivered to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date. 





68

 

--------------------------------------------------------------------------------

 

 

(h)The Borrower shall have paid all accrued fees of the Administrative Agent and
the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).

SECTION 3.02.  Conditions Precedent to Each Borrowing, Issuance and Renewal,
Extension and Increase.   (a)  The obligation of each Lender to make an Advance
(other than a Letter of Credit Advance made by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender pursuant
to Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit, the extension of
Commitments pursuant to Section 2.16 and the right of the Borrower to request a
Swing Line Borrowing or a Commitment Increase shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance, renewal, extension or
increase (a) the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank (w) a Notice of Borrowing or Notice of Issuance, as applicable, and
an Availability Certificate, in each case dated the date of such Borrowing,
issuance, renewal, extension or increase and, in the case of the Availability
Certificate, demonstrating that the Facility Available Amount as of such date
(calculated on a pro forma basis after giving effect to such Borrowing or
issuance) will be greater than or equal to the Facility Exposure, (x) all
Deliverables and all items described in the definition of “BBA Proposal Package”
herein (to the extent not previously delivered with respect to each Borrowing
Base Asset pursuant to Section 5.01(k) or this Section 3.02), (y) in the case of
an addition of any Person as an Additional Guarantor, all Guarantor Deliverables
(to the extent not previously delivered pursuant to Section 5.01(k) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal, extension or
increase, stating that:

 

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) on and as of such date, before and after
giving effect to (A) such Borrowing, issuance, renewal, extension or increase,
and (B) in the case of any Borrowing or issuance or renewal, the application of
the proceeds therefrom, as though made on and as of such date;

(i) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal, extension or increase or (B)
in the case of any Borrowing or issuance or renewal, from the application of the
proceeds therefrom; and

(ii) for each Revolving Credit Advance, or Swing Line Advance made by the Swing
Line Bank or issuance or renewal of any Letter of Credit, (A) the Facility
Available Amount equals or exceeds the Facility Exposure that will be
outstanding after giving effect to such Advance, issuance or renewal,
respectively, and (B) before and after giving effect to such Advance, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

(c)In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to



69

 

--------------------------------------------------------------------------------

 

 

issue any Letter of Credit or to amend any outstanding Letter of Credit, and the
Swing Line Bank will not be required to make any Swing Line Advance, unless such
Issuing Bank or the Swing Line Bank, as the case may be, is satisfied that any
exposure that would result therefrom is fully covered or eliminated by any
combination satisfactory to such Issuing Bank or Swing Line Bank of the
following:

(i) in the case of a Defaulting Lender, the Letter of Credit Exposure and the
Swing Line Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit and Swing Line Advances, to the Non‑Defaulting
Lenders as provided in clause (i) of Section 2.18(b);

(i) in the case of a Defaulting Lender, without limiting the provisions of
Section 2.18(a), the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit or Swing Line Advance in an amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Administrative Agent, such Issuing Bank and the Swing Line Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

(ii) in the case of a Defaulting Lender, then in the case of a proposed issuance
of a Letter of Credit or making of a Swing Line Advance, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to such Issuing Bank and the Swing Line Bank, as the case may be, the Borrower
agrees that the face amount of such requested Letter of Credit or the principal
amount of such requested Swing Line Advance will be reduced by an amount equal
to the unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swing Line
Advance will, subject to the first proviso below, be on a pro rata basis in
accordance with the Commitments of the Non-Defaulting Lenders, and the pro rata
payment provisions of Section 2.11(f) will be deemed adjusted to reflect this
provision;

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swing Line Exposure and total Letter of Credit Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender, and (b)
neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Bank, the Swing Line Bank or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

SECTION 3.03. Determinations Under Section 3.01 and 3.02.   For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

Article IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:



70

 

--------------------------------------------------------------------------------

 

 

(a) Organization and Powers; Qualifications and Good Standing.  Each Loan Party
and each of its Subsidiaries and each general partner or managing member, if
any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and, solely
with respect to each Loan Party and each general partner or managing member, if
any, of each such Loan Party, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all material governmental licenses,
permits and other approvals) to own or lease and operate its material properties
and to carry on its business in all material respects as now conducted and as
proposed to be conducted, except, solely with respect to each Subsidiary that
does not hold any direct or indirect interest in a Borrowing Base Asset, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  The Parent Guarantor
directly owns not less than 70% of all Equity Interests in the Borrower, and, as
of the Closing Date, directly owns approximately 96% of the general partnership
interests in the Borrower.  All Equity Interests in the Borrower that are
directly or indirectly owned by the Parent Guarantor are owned free and clear of
all Liens.    The Parent Guarantor has been organized and operated in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code and its current and proposed method of operation will enable it to continue
to meet the requirements for qualification and taxation as a REIT under the
Internal Revenue Code. 

(b) Subsidiaries.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non‑assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (other than Liens permitted by Section
5.02(a)).

(c) Due Authorization; No Conflict.  The execution and delivery by each Loan
Party and of each general partner or managing member (if any) of each Loan Party
of each Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder, and the consummation of the transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, (A) any
Material Contract binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties, or any general partner or managing
member of any Loan Party, or (B) solely with respect to each Loan Party, any
loan agreement, indenture, mortgage, deed of trust, material lease or other
material instrument binding on or affecting such Loan Party or any of its
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its



71

 

--------------------------------------------------------------------------------

 

 

Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to result in a Material Adverse
Effect. 

(d) Authorizations and Consents.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation of the transactions contemplated by the Loan
Documents, or (ii) the exercise by the Administrative Agent or any Lender Party
of its rights or remedies under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect. 

(e) Binding Obligation.  This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

(f) Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or to the knowledge of any Responsible Officer,
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.

(g) Financial Condition.  The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2012 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of KPMG LLP,
independent public accountants, and the Consolidated balance sheets of the
Parent Guarantor as at September 30, 2013, and the related Consolidated
statements of income and Consolidated statements of cash flows of the Parent
Guarantor for the nine months then ended, copies of which have been furnished to
each Lender Party, fairly present in all material respects, subject, in the case
of such balance sheets as at September 30, 2013, and such statements of income
and cash flows for the nine months then ended, subject to year‑end audit
adjustments, the Consolidated financial condition of the Parent Guarantor as at
such dates and the Consolidated results of operations of the Parent Guarantor
for the periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis.  Since December 31, 2012,
there has been no Material Adverse Change.

(h) Forecasts.  The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(xi) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.



72

 

--------------------------------------------------------------------------------

 

 

(i) Full Disclosure.  Neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender Party in connection with the negotiation
and syndication of the Loan Documents or pursuant to the terms of the Loan
Documents, taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements made
therein not materially misleading.  The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect.

(j) Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance or drawings under any Letter of Credit will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(k) Certain Governmental Regulations.  Neither any Loan Party nor any of its
Subsidiaries is or is required to be registered as an “investment company” or is
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(l) Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

(m) Existing Debt.  Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the date indicated on such schedule the obligor and the principal amount
outstanding thereunder.

(n) Surviving Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date indicated on such
schedule the obligor and the principal amount outstanding thereunder, the
maturity date thereof and the amortization schedule therefor. 

(o) Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party and (ii) all Liens
on the property or assets of any non-Loan Party Subsidiaries securing Debt for
Borrowed Money, in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that (i) Permitted Liens (other than Liens arising under ERISA
as set forth in clause (j) of the definition thereof) and (ii) easements and
other real property restrictions, covenants and conditions of record (exclusive
of Liens securing Debt) shall not be listed on Schedule 4.01(o).

(p) Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, (A) the
street address and state, and (B) solely with respect to Real Property owned by
any Loan Party, the record owner and gross book value thereof.  Each such Loan
Party or Subsidiary has good, marketable and insurable fee simple title to such
Real Property, free and clear of all Liens, other than Permitted Liens.

(i) Set forth on Part II of Schedule 4.01(p) hereto is a complete and accurate
list of all leases of Real Property under which any Loan Party or any of its
Subsidiaries is the lessee (other than Operating Leases), showing as of the date
hereof, and as



73

 

--------------------------------------------------------------------------------

 

 

of each other date such Schedule 4.01(p) is required to be supplemented
hereunder, (A) the street address and state, and (B) solely with respect to
leases of Real Property under which any Loan Party is the lessee, the lessor,
lessee, expiration date and annual rental cost thereof.  Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

(i) Each Borrowing Base Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part III of Schedule 4.01(p).

(ii) Each Borrowing Base Asset subject to a Franchise Agreement is operated by
an Approved Franchisor pursuant to such Franchise Agreement as listed on Part IV
of Schedule 4.01(p).

(iii) Each Borrowing Base Asset satisfies all Borrowing Base Conditions.

(q) Environmental Matters.  (i)  Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to result in a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of any Responsible
Officer of each Loan Party and its Subsidiaries, no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any applicable Environmental Law. 

(ii)Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to result in a Material Adverse Effect, none of
the properties currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries is listed or, to the knowledge of any Responsible Officer of
each Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries that is
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries except for any non-friable asbestos-containing material that is
being managed pursuant to, and in compliance with, an operations and maintenance
plan and that does not currently require removal, remediation, abatement or
encapsulation under applicable Environmental Law; and, to the knowledge of any
Responsible Officer of any Loan Party or any of its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any applicable Environmental Law or Environmental
Permit on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the knowledge of any Responsible Officer of any Loan
Party or any of its Subsidiaries, during the period of their ownership or
operation thereof, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries.





74

 

--------------------------------------------------------------------------------

 

 

(iii)Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials that could not reasonably be expected to result in a Material Adverse
Effect at any site, location or operation, either voluntarily or pursuant to the
order of any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in a Material Adverse Effect; and,
with respect to any property formerly owned or operated by any Loan Party or any
of its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in a manner that could not reasonably be expected to result in a
Material Adverse Effect.

(r) Compliance with Laws.  Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

(s) Force Majeure.  Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.

(t) Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

(u) Solvency.  (i) Each Loan Party, individually, is Solvent and (ii) the
Borrower and its Subsidiaries, taken as a whole, are Solvent.

(v) Sarbanes-Oxley.  No Loan Party has made any extension of credit to any of
its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.

(w) ERISA Matters.  (i)  No ERISA Event has occurred within the preceding five
plan years or is reasonably expected to occur with respect to any Plan that has
resulted in or is reasonably expected to result in a Material Adverse Effect.

(ii)Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan as of the date of such
Schedule B, and since the date of such Schedule B there has been no material
adverse change in such funding status.





75

 

--------------------------------------------------------------------------------

 

 

(iii)Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv)Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and to the actual knowledge of a Responsible Officer, no such Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA, except as would not reasonably be expected to
result in a Material Adverse Effect.

(x) OFAC.  None of the Borrower, any Guarantor, or any of their respective
Subsidiaries or, to their knowledge, any director, officer, employee, agent or
Affiliate thereof, is currently subject to any United States sanctions
administered by OFAC.

(y) Anticorruption Laws.  None of the Borrower, any Guarantor, or any of their
respective Subsidiaries or, to their knowledge, any director, officer, employee,
agent or Affiliate thereof, is currently in violation of any Anti-Corruption
Laws.

Article V
COVENANTS OF THE LOAN PARTIES

SECTION 5.01.    Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 except where such non-compliance could not reasonably be expected to
result in a Material Adverse Effect.

(b) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon any of its material
property; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to pay or discharge any such Tax or claim that is
the subject of a Good Faith Contest, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

(c) Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably be expected to result in a Material Adverse Effect; obtain
and renew and cause each of its Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties, except where
such non-compliance could not reasonably be expected to result in a Material
Adverse Effect; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties in material compliance with the
requirements of all applicable Environmental Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to conduct any such investigation, study,
sampling or testing, or to undertake any such cleanup,



76

 

--------------------------------------------------------------------------------

 

 

removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

(d) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.  The
Parent Guarantor and the Borrower shall from time to time deliver to the
Administrative Agent upon request a list in reasonable detail, together with
copies of all policies (or other available evidence) of the insurance then in
effect, stating the names of the insurance companies, the coverages and amounts
of such insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

(e) Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve and maintain
such rights or franchises could not reasonably be expected to result in a
Material Adverse Effect (it being understood that the foregoing shall not
prohibit, or be violated as a result of, any transactions by or involving any
Loan Party or Subsidiary thereof otherwise permitted under Section 5.02(d) or
(e) below).

(f) Visitation Rights.  At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lender Parties, or any agent or
representatives thereof, upon reasonable prior notice and during regular
business hours, to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, any Loan Party and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of any Loan
Party and any of its Subsidiaries with any of their general partners, managing
members, officers or directors and with their independent certified public
accountants, provided that such Loan Party has the right to participate in such
discussions, and provided further that no more than two such visits shall take
place during any Fiscal Year unless an Event of Default has occurred and is
continuing.

(g) Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition as
maintained by companies engaged in a similar business and owning similar
properties in the same general area, ordinary wear and tear excepted and will
from time to time make or cause to be made all appropriate repairs, renewals and
replacement thereof except, in each case, where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(i) Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than transactions exclusively among or between
the Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s‑length transaction with a Person not an
Affiliate, except (i) transactions with Taxable REIT Subsidiaries conducted in
the ordinary course of business of such Loan Party or such Subsidiary, as
applicable, (ii) distributions on Equity Interests not prohibited by Section
5.02(g) and (iii) Investments permitted by Section 5.02(f)(i) and (f)(v).



77

 

--------------------------------------------------------------------------------

 

 

(j) Covenant to Guarantee Obligations.  (i) Concurrently with the delivery of
the Deliverables pursuant to Section 5.01(k) with respect to a Proposed
Borrowing Base Asset owned or leased by a Subsidiary of a Loan Party or (ii)
within 10 days after the formation or acquisition of any new direct or indirect
Subsidiary of a Loan Party that directly or indirectly owns or leases a
Borrowing Base Asset, then in either such event cause each such Subsidiary
(other than a (x) Taxable REIT Subsidiary or (y) a Subsidiary (1) that is an
obligor in respect of or is being formed with the intent to incur Non-Recourse
Debt permitted under Section 5.02(b)(iv)(D) in respect of Assets that are not
Borrowing Base Assets or (2) that is inactive or holds de minimis assets (any
Subsidiary described in clauses (x), (y)(1) or (y)(2) of this parenthetical, a
“Limited Subsidiary”)), and cause each direct and indirect parent of such
Subsidiary that is not a Limited Subsidiary (if it has not already done so),
to  (A) duly execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit C hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan Documents
and (B) deliver to the Administrative Agent those items listed in Section
3.01(a)(ii), (vi), (vii), (viii), (ix) and (x) with respect to such Subsidiary. 

(k) Borrowing Base Additions.  With the Borrower’s written request to the
Administrative Agent that any Asset (a “Proposed Borrowing Base Asset”) be added
as a Borrowing Base Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, a BBA Proposal Package with
respect to such Proposed Borrowing Base Asset to the extent not previously
provided to the Administrative Agent.  Within ten (10) Business Days after
receipt of a complete BBA Proposal Package, the Administrative Agent shall give
notice to the Borrower of whether the Administrative Agent and the Required
Lenders have approved such Proposed Borrowing Base Asset as a Borrowing Base
Asset (provided that the approval of the Administrative Agent and the Required
Lenders shall be deemed given for the Assets listed on Part B of Schedule II)
subject to the delivery of all applicable Deliverables and Guarantor
Deliverables pursuant to the following sentence (any such notice comprising an
approval, a “Conditional Approval Notice”).  Within 10 days after receipt by the
Borrower of a Conditional Approval Notice (which period may be extended in the
discretion of the Administrative Agent, at the Borrower’s request, for an
additional 30 days without the approval of the Required Lenders) or in the case
of a Proposed Borrowing Base Asset that is listed on Part B of Schedule II,
within 10 days of providing a complete BBA Proposal Package for such Asset, the
Borrower shall, at its expense, deliver (or cause to be delivered) to the
Administrative Agent all applicable Deliverables and Guarantor
Deliverables.  Notwithstanding the foregoing, the failure of any Proposed
Borrowing Base Asset to comply with one or more of the Borrowing Base Conditions
shall not preclude the addition of such Proposed Borrowing Base Asset as a
Borrowing Base Asset so long as the Administrative Agent and the Required
Lenders shall have expressly consented to the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset notwithstanding the failure to
satisfy such conditions.

(l) Further Assurances.  (i) Promptly upon request by the Administrative Agent,
or any Lender Party through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

(ii)Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
Party through the Administrative Agent, may reasonably require from time to time
in order (A) to carry out more effectively the purposes of the Loan Documents,
(B) to maintain the validity, and effectiveness of any of the Loan Documents and
(C) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Lender Parties the rights granted or now or hereafter
intended to be granted to the Lender



78

 

--------------------------------------------------------------------------------

 

 

Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

(m)  Performance of Material Contracts.  Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the material terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, and shall not, and cause each of its Subsidiaries
not to, do or knowingly permit to be done anything to impair materially the
value of any of the Material Contracts, to the extent the same could reasonably
be expected to have a Material Adverse Effect.

(n) Compliance with Leases.  Make all payments and otherwise perform all
material obligations in respect of all leases of real property to which the
Borrower or any Subsidiaries thereof that owns a Borrowing Base Asset is a party
that are material to the operations of such Person, but in any event, including,
without limitation, each Qualified Ground Lease and keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries that own a Borrowing Base Asset only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualified Ground Lease of a
Borrowing Base Asset and could not otherwise reasonably be expected to result in
a Material Adverse Effect).

(o) Qualified Ground Leases.  With respect to any Qualified Ground Lease related
to any Borrowing Base Asset, at reasonable times and at reasonable intervals but
no more than once each Fiscal Year so long as no Event of Default has occurred
and is continuing and subject to the requirements of the subject Qualified
Ground Lease, deliver to the Administrative Agent upon request (or, subject to
the requirements of the subject Qualified Ground Lease, cause the applicable
lessor or other obligor to deliver to the Administrative Agent), an estoppel
certificate and consent agreement in relation to such Qualified Ground Lease in
form and substance reasonably acceptable to the Administrative Agent, in its
discretion, and, in the case of the estoppel certificate, setting forth (i) the
name of lessee and lessor under the Qualified Ground Lease (if applicable); (ii)
that such Qualified Ground Lease is in full force and effect and has not been
modified except to the extent that such modification (a copy of which shall be
attached to the estoppel certificate) has not resulted in or is not reasonably
expected to result in a material adverse effect on the applicable Loan Party’s
operations; (iii) that no rental and other payments due thereunder are
delinquent as of the date of such estoppel; and (iv) whether such Person knows
of any actual or alleged defaults or events of default under the applicable
Qualified Ground Lease.

(p) Interest Rate Hedging.  Enter into within thirty (30) days after the Closing
Date, and maintain at all times thereafter, interest rate Hedge Agreements (i)
with Persons acceptable to the Administrative Agent, (ii) providing either an
interest-rate swap for a fixed rate of interest acceptable to the Administrative
Agent or an interest-rate cap at an interest rate acceptable to the
Administrative Agent, (iii) covering a notional amount such that at least 50% of
Consolidated Debt for Borrowed Money of the Parent Guarantor and its
Subsidiaries is either (A) accruing interest at a fixed rate acceptable to the
Administrative Agent or (B) subject to interest rate Hedge Agreements providing
either an interest-rate swap for a fixed rate of interest acceptable to the
Administrative Agent or an interest-rate cap at an interest rate acceptable to
the Administrative Agent and (iv) otherwise on terms and conditions acceptable
to the Administrative Agent.

(q) Management Agreements.  At all times cause each Borrowing Base Asset to be
managed and operated by an Approved Manager that has entered into a management
agreement with respect to



79

 

--------------------------------------------------------------------------------

 

 

such Asset in form and substance satisfactory to the Administrative
Agent.  Lender Parties acknowledge that the Management Agreement in effect as of
the date hereof is satisfactory.

(r) Franchise Agreements.  At all times cause each Borrowing Base Asset that is
subject to a franchise agreement or similar arrangement to be operated by an
Approved Franchisor who has entered into a franchise agreement or similar
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.

(s) Maintenance of REIT Status.  In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT under the Internal Revenue Code.

(t) Exchange Listing.  In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
American Stock Exchange or NASDAQ and (ii) timely file all reports required to
be filed by it in connection therewith.

(u) Sarbanes-Oxley.  Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes-Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(v) Post-Closing Matters.  Execute and deliver the documents and complete the
tasks set forth on Schedule 5.01(v), in each case within the time limits
specified therein.  All conditions precedent and representations and warranties
contained in this Agreement and the other Loan Documents shall be deemed
modified to the extent necessary to effect the foregoing (and to permit the
taking of the actions described above within the time periods required above and
in Schedule 5.01(v), rather than as elsewhere provided in the Loan Documents),
provided that to the extent any representation and warranty would not be true
because the foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 5.01(v)
and Schedule 5.01(v).

(w) OFAC.  Provide to the Administrative Agent and the Lender Parties any
additional information that the Administrative Agent or a Lender Party
reasonably requests from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

SECTION 5.02. Negative Covenants.   So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 

(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts and Equity Interests) whether now owned or hereafter acquired, or sign
or authorize or file or suffer to exist, or permit any of its Subsidiaries to
sign or authorize or file or suffer to exist, under the Uniform Commercial Code
of any jurisdiction, a financing statement that names such Loan Party or any of
its Subsidiaries as debtor, or sign or authorize or suffer to exist, or permit
any of its Subsidiaries to sign or authorize or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except, in the case of the Loan Parties (other
than the Parent Guarantor) and their respective Subsidiaries:  

(i)Liens created under the Loan Documents;



80

 

--------------------------------------------------------------------------------

 

 

(ii)Permitted Liens;

(iii)Liens described on Schedule 4.01(o) hereto; 

(iv)purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment and the
proceeds thereof being acquired, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (iv) shall not
exceed the amount permitted under Section 5.02(b)(iv)(A);

(v)Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv)(B), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(vi)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party, provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or so acquired by such Loan
Party or such Subsidiary;

(vii)Liens securing Non-Recourse Debt permitted under Section 5.02(b)(iv)(D);
and

(viii)the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii).

(b) Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except: 

(i)Debt under the Loan Documents;

(ii)in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent, which promissory notes shall
(unless payable to the Borrower) by their terms be subordinated to the
Obligations of the Loan Parties under the Loan Documents;

(iii)the Surviving Debt described on Schedule 4.01(n) hereto and any Refinancing
Debt extending, refunding or refinancing such Surviving Debt;

(iv)in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,



81

 

--------------------------------------------------------------------------------

 

 

(A) Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in the
aggregate $10,000,000 at any time outstanding,

(B) (1) Capitalized Leases not to exceed in the aggregate $10,000,000 at any
time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,

(C) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates incurred as required by this
Agreement or incurred in the ordinary course of business and consistent with
prudent business practices, and

(D) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under Section 5.04.

(v)in the case of the Parent Guarantor and the Borrower, Debt consisting of
Customary Carve-Out Agreements; 

(vi)endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(vii)recourse secured Debt, provided that such Debt (A) is not recourse to any
Subsidiary Guarantor that owns any Borrowing Base Asset or any direct or
indirect Equity Interest therein, (B) is not secured by any Lien on any
Borrowing Base Asset, and (C) shall not exceed in the aggregate at any time
outstanding 10% of Total Asset Value; and

(viii)unsecured Debt the incurrence of which would not result in a Default under
Section 5.04.

(c) Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, redevelopment, licensing and
management of hotels, resorts, or other lodging involving the transient use of
rooms in the United States consistent in quality with such assets presently
owned by the Borrower and its Subsidiaries, and other business activities
incidental thereto.

(d) Mergers, Etc.  Merge or consolidate with or into, or convey, transfer
(except as permitted by Section 5.02(e)), lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to, any Person, or permit
any of its Subsidiaries to do so; provided,  however, that (i) any Subsidiary of
a Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving party and shall
promptly become a Loan Party, provided, in each case, that no Default or Event
of Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.  Notwithstanding any other provision of
this Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and
any Subsidiary that is the direct owner of a Borrowing Base Asset) may liquidate
or



82

 

--------------------------------------------------------------------------------

 

 

dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or a Guarantor, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests.  Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty.

(e) Sales, Etc. of Assets.  (i) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire (each action described in clauses
(i) and (ii) of this subsection (e), including, without limitation, any Sale and
Leaseback Transaction, being a “Transfer”), any Asset or Assets (or any direct
or indirect Equity Interests in the owner thereof), in each case other than the
following Transfers, which shall be permitted hereunder only so long as no
Default or Event of Default shall exist or would result therefrom:

(A) the Transfer of any Asset or Assets that are not Borrowing Base Assets from
any Loan Party to another Loan Party (other than the Parent Guarantor) or from a
Subsidiary of a Loan Party to another Subsidiary of such Loan Party or any other
Loan Party (other than the Parent Guarantor),

(B) the Transfer of any Asset or Assets that are not Borrowing Base Assets to
any Person that is not a Loan Party, provided that the purchase price paid to
the applicable Loan Party for such Asset or Assets shall not be materially less
than the fair market value of such Asset or Assets at the time of such sale,

(C) the Transfer of any Borrowing Base Asset or Borrowing Base Assets to any
Person, or the designation of a Borrowing Base Asset or Borrowing Base Assets as
a non-Borrowing Base Asset or non-Borrowing Base Assets, in each case with the
intention that such Borrowing Base Asset or Borrowing Base Assets, upon
consummation of such Transfer or designation, shall no longer constitute a
Borrowing Base Asset or Borrowing Base Assets, provided that:

(1) immediately after giving effect to such Transfer or designation, as the case
may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (j) of the definition of Borrowing
Base Conditions,

(2) the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or designation, and

(3) on or prior to the date of such Transfer or designation, as the case may be,
the Borrower shall have delivered to the Administrative Agent (A) an



83

 

--------------------------------------------------------------------------------

 

 

Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to such Transfer and to any
repayment of Advances made at the time thereof) will be greater than or equal to
the Facility Exposure, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) and (2) and confirming
that no Default or Event of Default shall exist on the date of such Transfer or
will result therefrom, together with supporting information in detail reasonably
satisfactory to the Administrative Agent, or

(A) the Transfer of (1) obsolete or worn out FF&E in the ordinary course of
business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with a Borrowing
Base Asset.

Following (I) a Transfer of all Borrowing Base Assets owned and leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (II) the
designation by a Subsidiary Guarantor of all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets pursuant to Section 5.02(e)(ii)(C),
the Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.

(f) Investments.  Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than: 

(i)Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in wholly‑owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);

(ii)Investments in Cash Equivalents;

(iii)Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

(iv)Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 25% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed at any time the specified percentage of Total Asset Value set forth
below:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of the greater of actual cost or budgeted cost, does not
at any time exceed 15% of Total Asset Value at such time,

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), so long as the aggregate amount of all such Investments in
undeveloped land,



84

 

--------------------------------------------------------------------------------

 

 

calculated on the basis of the greater of actual cost or budgeted cost, does not
at any time exceed 5% of Total Asset Value at such time,

(C) Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 15% of Total
Asset Value at such time, and

(D) loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person so long as the aggregate amount of such
Investments does not at any time exceed 5% of Total Asset Value at such time;

(v)Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;

(vi)Investments in Hedge Agreements permitted under Section 5.02(b)(iv)(C);

(vii)To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;

(viii)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount for all Loan Parties
not to exceed at any time $5,000,000; and 

(ix)Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g) Restricted Payments.  In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, make any Restricted Payments;
provided,  however, that (x) so long as (i) no Event of Default shall have
occurred and be continuing, and (ii) immediately before and after giving effect
to the payment of any cash dividends the Parent Guarantor shall be in compliance
with Section 5.04(a)(iv), (A) the Parent Guarantor may make Restricted Payments
and (B) the Borrower may make Restricted Payments (1) to the Parent Guarantor to
permit the Parent Guarantor to make Restricted Payments as permitted in clause
(A) above and (2) to its outside limited partners as required by the terms of
the Borrower’s organizational documents as in effect on the Closing Date and (y)
if an Event of Default shall have occurred and be continuing and the Parent
Guarantor otherwise qualifies as a REIT, (i) the Parent Guarantor may pay cash
dividends and distributions to its shareholders which shall not exceed the
minimum amount necessary for the Parent Guarantor to maintain its status as a
REIT and to eliminate any federal income and excise tax of the Parent Guarantor
under the Internal Revenue Code that is attributable to the income of the
Borrower and its Subsidiary Guarantors and (ii) the Borrower may pay cash
dividends or distributions (A) to the Parent Guarantor and (B) to its outside
limited partners as required by the terms of the Borrower’s organizational
documents as in effect on the Closing Date, in the case of both clauses (A) and
(B) in amounts necessary to permit the Parent Guarantor to pay cash dividends
and distributions to its shareholders as permitted in clause (y)(i) above;
provided further that if an Event of Default shall have occurred and be
continuing under Section 6.01(a) or (f), or if the Obligations of the Loan
Parties under this Agreement or the other Loan Documents have been accelerated,
the Parent Guarantor and the Borrower may not make any Restricted Payments.



85

 

--------------------------------------------------------------------------------

 

 

(h) Amendments of Constitutive Documents.  Amend its limited liability company
agreement, partnership agreement, certificate of incorporation or bylaws or
other constitutive documents in a manner that would be material and adverse to
any of the Lender Parties or the Parent Guarantor and its Subsidiaries, provided
that, any amendment to any such constitutive document that would designate such
Loan Party as a “special purpose entity” or otherwise confirm such Loan Party’s
status as a “special purpose entity” shall be deemed “not material and adverse”
for purposes of this Section.

(i) Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(k) Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of such agreement or
instrument, do not restrict distributions in respect of Equity Interests in
Subsidiaries directly or indirectly owning Borrowing Base Assets, and (iii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(l) Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries that directly or indirectly own any Borrowing Base Assets to enter
into or suffer to exist, any agreement prohibiting or conditioning the creation
or assumption of any Lien upon any of its property or assets (including, without
limitation, any Borrowing Base Assets), except (i) pursuant to the Loan
Documents and (ii) in connection with (A) any Debt permitted under Section
5.02(b), provided that the terms of such Debt, and of any agreement entered into
and of any instrument issued in connection therewith, do not provide for or
prohibit or condition the creation of any Lien on any Borrowing Base Assets and
are otherwise permitted by the Loan Documents and (B) any Debt outstanding on
the date any Subsidiary of the Borrower becomes such a Subsidiary (so long as
such agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower).

(m) Parent Guarantor as Holding Company.  In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) the holding of the Equity Interests of each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset; and (vi) activities
incidental to each of the foregoing. 

(n) Multiemployer Plans.  Contribute to or be required to contribute to, nor
will any ERISA Affiliate contribute to or be required to contribute to any
Multiemployer Plan.





86

 

--------------------------------------------------------------------------------

 

 

SECTION 5.03. Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 10.02(b):

 

(a) Default Notice.  As soon as possible and in any event within two days after
a Responsible Officer obtains knowledge of the occurrence of each Default or any
event, development or occurrence reasonably expected to result in a Material
Adverse Effect continuing on the date of such statement,  a statement of the
Chief Financial Officer (or other Responsible Officer) of the Parent Guarantor
setting forth details of such Default or such event, development or occurrence
and the action that the Parent Guarantor has taken and proposes to take with
respect thereto.

(b) Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of KPMG LLP or
other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) a report of such independent public accountants as to
the Borrower’s internal controls required under Section 404 of the
Sarbanes-Oxley Act of 2002, in each case certified in a manner to which the
Required Lenders have not objected, together with (i) a schedule in form
satisfactory to the Administrative Agent of computations prepared by such
accountants demonstrating, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(c) Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such quarter and Consolidated
statements of income and a Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements) (it being acknowledged that
a copy of any such quarterly financial report filed by the Parent Guarantor with
the Securities and Exchange Commission shall satisfy the foregoing
requirements), together with (i) a certificate of such officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
Guarantor has taken and proposes to take with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Parent Guarantor in determining compliance with the covenants
contained in Section 5.04, provided that in the event of



87

 

--------------------------------------------------------------------------------

 

 

any change in GAAP used in the preparation of such financial statements, the
Parent Guarantor shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

(d) Availability Certificate.  As soon as available and in any event (i) within
(A) 45 days after the end of each of the first three quarters of each Fiscal
Year and (B) 90 days after the end of the fourth quarter of each Fiscal Year,
and (ii) on any Test Date described in clauses (b) through (d) in the definition
thereof, on a  pro forma basis after giving effect to the applicable event
giving rise to such Test Date, an Availability Certificate, as at the end of the
previous fiscal quarter, certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

(e) Borrowing Base Financials.  As soon as available and in any event within (i)
45 days after the end of each of the first three quarters of each Fiscal Year
and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Borrowing Base Assets, in form and
detail satisfactory to the Administrative Agent.

(f) Annual Budgets.  As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the final Maturity Date.

(g) Material Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f).

(h) Securities Reports.  Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange.

(i) Real Property.  As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.

(j) Assets Reports.  As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
listing and describing (in detail reasonably satisfactory to the Administrative
Agent) all Assets of the Parent Guarantor and its Subsidiaries as of the end of
such quarter in form and substance reasonably satisfactory to the Administrative
Agent.

(k) Environmental Conditions.  Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any Asset or the operations thereof or the operations of any of its
Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially



88

 

--------------------------------------------------------------------------------

 

 

adversely affect the value of such Asset, (iii) promptly upon its receipt of any
written notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that could reasonably be expected to result
in an Environmental Action, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) such Loan Party’s or any other Person’s operation of any Asset in compliance
with Environmental Laws, (B) Hazardous Materials contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon such Loan Party’s
obtaining knowledge that any expense or loss has been incurred by such
Governmental Authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which such Loan Party
or any Joint Venture could reasonably be expected to incur material liability or
for which a Lien may be imposed on any Asset, provided that notice is required
only for any of the events described in clauses (i) through (iv) above that
could reasonably be expected to result in a Material Adverse Effect, could
reasonably be expected to result in a material Environmental Action with respect
to any Borrowing Base Asset or could reasonably be expected to result in a Lien
against any Borrowing Base Asset.

(l) Compliance with Borrowing Base Conditions.  Promptly after a Responsible
Officer obtains actual knowledge of any condition or event which causes any
Borrowing Base Asset to fail to satisfy any of the Borrowing Base Conditions
(other than those Borrowing Base Conditions, if any, that have theretofore been
waived by the Administrative Agent and the Required Lenders with respect to any
particular Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

(m) Appraisals.  Promptly upon the written request of the Administrative Agent,
Appraisals of the Borrowing Base Assets that are the subject of such request,
provided that the Administrative Agent shall not make any such request more
frequently than once in any 3 year period so long as (i) no Event of Default
shall then exist and (ii) no event shall have occurred that in the judgment of
the Administrative Agent could reasonably be expected to have resulted in a
material adverse change in the value of such Borrowing Base Assets. 

(n) STAR Reports.  Concurrently with the delivery of the financial statements
referred to in Sections 5.03(b) and (c), copies of Smith Travel Research (STR
Global) summary STAR Reports for each Borrowing Base Asset for the fiscal
quarter to which such financial statements relate.

(o) Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and polices been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer  performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.



89

 

--------------------------------------------------------------------------------

 

 

(p) Material Contract.  Promptly after a Responsible Officer of any Loan Party
or any of its Subsidiaries obtains knowledge of the occurrence of any event
which constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute an event of default by any Loan Party or any other
Subsidiary under any Material Contract, a statement of the Chief Financial
Officer (or other Responsible Officer) of the Parent Guarantor setting forth
details of such event of default and the action that the Parent Guarantor or any
of its Subsidiaries has taken and proposes to take with respect thereto.

(q) Qualified Ground Lease.  Promptly after a Responsible Officer obtains
knowledge of the occurrence of any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute an event
of default by any party with respect to any Qualified Ground Lease, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such event of default and the action that the
Parent Guarantor or any of its Subsidiaries has taken and proposes to take with
respect thereto.

(r) Other Information.  Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.

SECTION 5.04.  Financial Covenants  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

 

(a) Parent Guarantor Financial Covenants.

(i)Maximum Leverage Ratio.  Maintain as of each Test Date, a Leverage Ratio of
not greater than 60%; provided, however, that the Leverage Ratio may be
increased to 65% for the fiscal quarter in which a Material Acquisition occurs
and for the subsequent fiscal quarter.

(ii)Maximum Secured Debt Leverage Ratio.  Maintain as of each Test Date
occurring during any of the periods indicated below, a Secured Debt Leverage
Ratio of not greater than the correlative ratio indicated: 

 

 

Period

Secured Debt

Leverage Ratio

Closing Date through and including December 31, 2015

50%

January 1, 2016 and thereafter

45%

 

(iii)Minimum Tangible Net Worth.  Maintain as of each Test Date, a tangible net
worth of the Parent Guarantor and its Subsidiaries, as determined in accordance
with GAAP, of not less than the sum of (A) $803,711,000 plus (B) an amount equal
to 75% times the net cash proceeds of all issuances and primary sales of Equity
Interests of the Parent Guarantor or any of its Subsidiaries consummated
following the Closing Date.

(iv)Maximum Dividend Payout Ratio.  Maintain as of each Test Date, a Dividend
Payout Ratio of equal to or less than (A) 95% or (B) such greater amount as may
be required by applicable law to avoid imposition of income and excise taxes
under the Internal Revenue Code.



90

 

--------------------------------------------------------------------------------

 

 

(v)Minimum Fixed Charge Coverage Ratio.  Maintain as of each Test Date occurring
during any of the periods indicated below, a Fixed Charge Coverage Ratio of
not less than the correlative ratio indicated:

 

 

Period

Fixed Charge

Coverage Ratio

Closing Date through and including December 31, 2015

1.45:1.00

January 1, 2016 and thereafter

1.50:1.00

 

(b) Borrowing Base Financial Covenants.

(i)Maximum Facility Exposure.  Not permit at any time the Facility Exposure at
such time to exceed the Facility Available Amount at such time.

(ii)Minimum Total BBA Value.  Maintain at all times a Total BBA Value of at
least $375,000,000.

(iii)Minimum Number of Borrowing Base Assets.  Maintain at all times at least 10
Borrowing Base Assets in the aggregate.

(iv)Maximum Adjusted Net Operating Income from an Individual Borrowing Base
Asset.  Not permit any individual Borrowing Base Asset to account for greater
than 25% of the aggregate Adjusted Net Operating Income for all Borrowing Base
Assets.

(v)Maximum Adjusted Net Operating Income from Borrowing Base Assets subject to
Qualified Ground Leases.  Not permit all Borrowing Base Assets that are subject
to Qualified Ground Leases to account for greater than 20% of the aggregate
Adjusted Net Operating Income for all Borrowing Base Assets.

(vi)Maximum Adjusted Net Operating Income from Borrowing Base Assets in Certain
Geographic Areas.  Not permit all Borrowing Base Assets located in any single
metropolitan statistical area to account for greater than 33% of the aggregate
Adjusted Net Operating Income for all Borrowing Base Assets; provided,  however,
that all Borrowing Base Assets located in the New York City metropolitan
statistical area may account for up to (but not more than) 50% of the aggregate
Adjusted Net Operating Income for all Borrowing Base Assets.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended.  To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to
an Advance or a Transfer permitted under Section 5.02(e)(ii)(C), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or Transfer, as applicable.  All such calculations shall
be reasonably acceptable to the Administrative Agent.



91

 

--------------------------------------------------------------------------------

 

 

Article VI
EVENTS OF DEFAULT

SECTION 6.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Failure to Make Payments When Due.  (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

(b) Breach of Representations and Warranties.  Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

(c) Breach of Certain Covenants.  The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, 5.01(d), (e), (f),
(i), (j), (m), (s), (t) or (u), 5.02, 5.03 or 5.04; or

(d) Other Defaults under Loan Documents.  Any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in any Loan Document
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after the earlier of the date on which (i) a Responsible Officer
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender Party; or

(e) Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable after giving
effect to any applicable notice or grace period (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise); or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Material Debt, if (A) the effect of such event or condition is to
permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f) Insolvency Events.  (i) Any Loan Party shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Loan Party thereof seeking
to adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property)



92

 

--------------------------------------------------------------------------------

 

 

shall occur; or any Loan Party shall take any corporate action to authorize any
of the actions set forth above in this clause (i) of subsection (f); or (ii)
Material Subsidiaries shall generally not pay their debts as such debts become
due, or shall admit in writing their inability to pay their debts generally, or
shall make general assignments for the benefit of creditors; or any proceeding
or proceedings shall be instituted by or against Material Subsidiaries seeking
to adjudicate them as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
them or their debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for them or
for any substantial part of their property and, in the case of any such
proceedings instituted against them (but not instituted by them) that are being
diligently contested by them in good faith, either such proceedings shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceedings (including, without limitation, the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, them or any substantial part of their property) shall
occur; or any Loan Party or Subsidiary thereof shall take any corporate action
to authorize any of the actions set forth above in this clause (ii) of
subsection (f) with respect to Material Subsidiaries; or

(g) Monetary Judgments.  Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $20,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided,  however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or

(h) Non-Monetary Judgments.  Any non‑monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(i) Unenforceability of Loan Documents.  Any provision of any Loan Document
after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason
(other than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any Loan Party which is party to it, or any such Loan Party
shall so state in writing; or

(j) Change of Control.  A Change of Control shall occur; or

(k) ERISA Events.  Any ERISA Event shall have occurred with respect to a Plan
and the aggregate liability to the Loan Parties and the ERISA Affiliates that
has resulted, or is reasonably expected to result, out of, in connection with or
from such ERISA Event and any other ERISA Events which shall have occurred and
then exist with respect to a Plan exceeds $10,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, (ii) shall at
the request, or may with the consent, of the Required Lenders, (A) by notice to
the



93

 

--------------------------------------------------------------------------------

 

 

Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control) to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable;  provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (y) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
shall automatically be terminated and (z) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower; and (iii) shall at the request, or may with
the consent of the Required Lenders, proceed to enforce its rights and remedies
under the Loan Documents for the benefit of the Lender Parties by appropriate
proceedings.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.20(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding.  If at any time the
Administrative Agent or an Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent, as the case
may be, determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the applicable
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.

 

Article VII
GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability.    (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations, but in each case excluding all Excluded Swap Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent, any Lender Party or any Hedge
Bank in enforcing any rights under this Agreement or any other Loan
Document.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to the



94

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, any Lender Party or any Hedge Bank under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.  This Guaranty is and constitutes a guaranty of
payment and not merely of collection.

 

(b) Each Guarantor, the Administrative Agent, each Lender Party and each Hedge
Bank hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the Lender Parties and the Hedge Banks
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent, any
Lender Party or any Hedge Bank under this Guaranty or any other guaranty, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Administrative Agent, the Lender Parties and the Hedge Banks
under or in respect of the Loan Documents.

SECTION 7.02. Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent, any Lender Party or any Hedge Bank with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of



95

 

--------------------------------------------------------------------------------

 

 

the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent, any Lender Party or any Hedge Bank
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent, such Lender Party or such Hedge Bank (each Guarantor waiving any duty on
the part of the Administrative Agent, each Lender Party and each Hedge Bank to
disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent, any Lender Party or any Hedge Bank that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent, any Lender Party or
any Hedge Bank or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent, any Lender Party or any Hedge Bank protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent, any Lender Party or any Hedge Bank that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder.  No other provision of
this Guaranty shall be construed as limiting the generality of any of the
covenants and waivers set forth in this paragraph. 

(d) Each Guarantor waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Loan Party or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without



96

 

--------------------------------------------------------------------------------

 

 

limitation (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any such Loan Party, (ii)
any right to enforce, or to participate in, any claim, right or remedy that the
Administrative Agent, any Lender Party or any Hedge Bank now has or may
hereafter have against any Loan Party, and (iii) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by the
Administrative Agent, any Lender Party or any Hedge Bank.

(e) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent, the Lender Parties and the Hedge Banks against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.

(f) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent, any Lender Party or any Hedge Bank to disclose
to such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent, such Lender Party or such Hedge Bank.

(g) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent, any
Lender Party or any Hedge Bank against the Borrower, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash, all Letters of Credit shall have expired or
been terminated, all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Letters of Credit and Guaranteed Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Administrative Agent, the Lender Parties and the Hedge Banks, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to the Administrative Agent,
any Lender Party or any Hedge Bank of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full in cash,
(iii) the termination in whole of the Commitments shall have occurred and
(iv) all Letters of Credit and Guaranteed Hedge Agreements shall have expired or
been terminated, the Administrative Agent, the Lender Parties and the Hedge
Banks will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor



97

 

--------------------------------------------------------------------------------

 

 

appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

SECTION 7.05. Guaranty Supplements.  Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 7.06. Indemnification by Guarantors    (a)  Without limitation on any
other Obligations of any Guarantor or remedies of the Administrative Agent, the
Lender Parties or the Hedge Banks under this Agreement, this Guaranty or the
other Loan Documents, each Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent, the
Arrangers, the Syndication Agent, each other Lender Party, each Hedge Bank and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

 

(b) Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

SECTION 7.07. Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(a) Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent, the Lender Parties and the Hedge Banks shall be entitled
to receive payment in full in cash of all Guaranteed Obligations (including



98

 

--------------------------------------------------------------------------------

 

 

all interest and expenses accruing after the commencement of a proceeding under
any Bankruptcy Law, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before such Guarantor receives payment of
any Subordinated Obligations.

(c) Turn-Over.  After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent,
the Lender Parties and the Hedge Banks and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08. Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Letters of Credit and Guaranteed Hedge Agreements, (b) be binding upon the
Guarantors, their successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent, the Lender Parties and the Hedge Banks
and their successors, transferees and assigns.

 

SECTION 7.09.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Article VIII
NEW YORK PROPERTIES

SECTION 8.01.   New York Term Notes.  If the Borrower elects to acquire or
refinance any Hotel Asset located in the State of New York (any such Hotel
Asset, a “New York Property”), the Borrower may request a Borrowing under the
Revolving Credit Facility (a “New York Advance”) in an amount not less than the
outstanding principal amount of the related Existing New York Note and shall
cause the related Existing New York Note and the related Existing New York
Mortgage to be assigned to



99

 

--------------------------------------------------------------------------------

 

 

the Administrative Agent for the ratable benefit of the Lender Parties.  Any
such request shall be made not less than thirty (30) days prior to the proposed
acquisition date or the proposed refinancing date of such New York
Property.  The obligation of the Administrative Agent and each Lender to make
Advances in connection with such Borrowing shall be subject to compliance with
the following conditions precedent: (i) no Event of Default shall then exist,
(ii) the Borrower shall have executed and delivered to the Administrative Agent
a Notice of Borrowing in the amount of the related New York Advance in
accordance with Section 2.02, (iii) the Borrower shall have satisfied the
applicable conditions set forth in Article III and any other applicable
conditions precedent to a Borrowing hereunder in connection with such Borrowing,
and (iv) the Borrower shall have provided to the Administrative Agent evidence
as to whether the applicable New York Property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) pursuant to a standard flood hazard determination
form ordered and received by the Administrative Agent, and if such New York
Property is a Flood Hazard Property, (A) evidence as to whether the community in
which such New York Property is located is participating in the National Flood
Insurance Program, (B) the applicable Subsidiary Guarantor’s written
acknowledgment of receipt of written notification from the Administrative Agent
as to the fact that such New York Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of the
applicable Subsidiary Guarantor’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Lender Parties.  The Borrower hereby acknowledges that upon the
consummation of such purchase or refinance, the related Existing New York Note
and Existing New York Mortgage shall be consolidated, amended and restated as a
New York Term Note and a New York Mortgage, substantially in the forms attached
hereto as Exhibits G and H.  For the avoidance of doubt, the parties hereby
acknowledge that each of the Existing Mortgages and each of the Existing Notes
shall continue to be a New York Mortgage and a New York Term Note, respectively,
under this Agreement.  The Administrative Agent agrees to cooperate with the
Borrower in all commercially reasonable respects (at the Borrower’s cost) in
effectuating an assignment of any Existing New York Notes and Existing New York
Mortgages encumbering such New York Property to the Administrative Agent.  Such
New York Term Note will be in the amount of, and shall evidence, the related New
York Advance and made payable to the Administrative Agent for the ratable
benefit of the Lender Parties and such New York Term Note and New York Mortgage
will be held by the Administrative Agent for the ratable benefit of the Lender
Parties.  So long as such New York Term Note remains outstanding, the following
provisions shall apply:

 

(a)New York Property as Borrowing Base Asset.  The New York Property shall not
be disqualified as a Borrowing Base Asset by reason of the related New York
Mortgage so long as such New York Mortgage is held by the Administrative Agent
for the ratable benefit of the Lender Parties.  To the extent such New York
Property otherwise qualifies as a Borrowing Base Asset, then such New York
Property shall constitute a Borrowing Base Asset hereunder and the Asset Value
of such New York Property shall be included in the calculation of Facility
Available Amount.

 

(b)Other Notes.  Each New York Term Note shall evidence a portion of the same
payment Obligations under the Loan Documents as those evidenced by the
Notes.  So long as (but only so long as) any New York Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of Section
5.04, the Debt evidenced by the related New York Term Note shall be deemed to
constitute unsecured Debt hereunder and shall not constitute secured Debt.

 

(c)Payments on the New York Term Notes.

 

(i)Last Repaid.  So long as the total outstanding principal amount of the
payment Obligations under the Loan Documents equals or exceeds the then total



100

 

--------------------------------------------------------------------------------

 

 

outstanding principal amount of the New York Term Notes, the principal amount of
the payment Obligations evidenced by the New York Term Notes and secured by the
New York Mortgages shall at all times equal only the total principal amount of
the New York Term Notes.  The principal amount of the New York Term Notes shall
be reduced only by the last and final sums that the Borrower repays with respect
to the Obligations under the Loan Documents and shall not be reduced by any
intervening repayments of such Obligations.  So long as the balance of the
payment Obligations under the Loan Documents exceeds the then total outstanding
principal amount of the New York Term Notes, any payments and repayments of such
Obligations shall not be deemed to be applied against, or to reduce, the portion
of such principal payment Obligations evidenced by the New York Term Notes and
secured by the New York Mortgages.  Notwithstanding the foregoing, the Borrower
may direct the Administrative Agent to apply payments and repayments of payment
Obligations under the Loan Documents against the portion of such Obligations
evidenced by any New York Term Note and secured by any New York Mortgage.  No
Advances made under this Agreement subsequent to any particular New York Advance
shall be deemed to be an Advance under the related New York Term Note or secured
by the related New York Mortgage.

 

(ii)Other Notes.  Any amounts applied to reduce the payment Obligations
evidenced by any New York Term Note shall correspondingly reduce the Obligations
of the Borrower evidenced by the other Notes on a dollar-for-dollar basis.

 

(iii)Repayments and Transfers.  The Borrower may transfer or cause the transfer
of any New York Property to any Person in compliance with Section 5.02(e).  In
such event and upon the request of the Borrower, the Administrative Agent shall
cooperate in all reasonable respects with the Borrower to assign the related New
York Term Note and the related New York Mortgage without representation,
recourse or warranty (other than (A) that the Administrative Agent is the holder
of the Debt evidenced and secured thereby and (B) the then outstanding principal
amount thereof) to any lender of the transferee of such Hotel Asset as requested
by the Borrower, at the Borrower’s sole cost and expense.  Such assignment shall
not require the approval of any Lender Party or be subject to the satisfaction
of any conditions precedent other than the preparation (at the Borrower’s sole
cost and expense) of appropriate assignment documentation in customary form and
otherwise reasonably satisfactory to the Administrative Agent.  Further, if
requested at any time by the Borrower, a Subsidiary that owns a New York
Property, the Administrative Agent or the Required Lenders, the Administrative
Agent shall cause a New York Mortgage to be released.  Such release of such New
York Mortgage shall not require the consent of any Lender Party or be subject to
the satisfaction of any conditions precedent other than the preparation (at the
Borrower’s sole cost and expense) of appropriate release documentation in
customary form and otherwise reasonably satisfactory to the Administrative
Agent.  Notwithstanding anything to the contrary contained in this Section 8.01,
(1) any sale or other disposition of any New York Property occurring in
connection with any such assignment or release of a New York Mortgage must
comply with the provisions of Section 5.02(e) hereof and (2) from and after the
time of any release or assignment of any New York Mortgage, any Debt of the
Borrower or any of its Subsidiaries secured by the related New York Property
must not result in any Default or Event of Default under Section 5.02(b).

 

(iv)Costs, Expenses and Indemnification.  The provisions regarding costs and
expenses and indemnification Obligations contained in Section 10.04 of this
Agreement shall apply in all respects to any transactions involving any Existing
New York Note, any Existing New York Mortgage, any New York Term Note or any New
York Mortgage and all actions taken or omitted to be taken by the Administrative
Agent and the Lender Parties in connection therewith.  Neither the
Administrative Agent nor any of the



101

 

--------------------------------------------------------------------------------

 

 

Lender Parties shall be responsible for any losses, costs or expenses incurred
by the Borrower or any of its Affiliates in connection with the loss of any
recording tax credits or savings pertaining to any Existing New York Mortgage or
any New York Mortgage.  Further, without limitation of any other indemnification
obligations of the Borrower pursuant to the Loan Documents, the Borrower will
expressly indemnify the Administrative Agent and the Lender Parties from any and
all losses, costs and expenses (including reasonable legal fees) they may incur
as a result of failure by the Borrower or any of its Affiliates to pay any
recording or other documentary taxes associated with any Existing New York
Mortgage or any New York Mortgage.

 

(d)Borrower as Co-Obligor.  The Borrower hereby acknowledges that it shall be
deemed to be a co-obligor in respect of each New York Term Note.  The liability
of the Borrower for the obligations evidenced by each New York Term Note shall
be absolute and unconditional irrespective of:

 

(i)any lack of validity or enforceability of such New York Term Note, the
related New York Mortgage, any other Loan Document, any participating lease for
a Hotel Asset or any other agreement or instrument relating thereto;

 

(ii)any change in the time, manner, or place of payment of, or in any other term
of, such New York Term Note or New York Mortgage, or any other amendment or
waiver of or any consent to departure from any other Loan Document or any
participating lease for a Hotel Asset;

 

(iii)any exchange, release, or nonperfection of any collateral, if applicable,
or any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, relating to such New York Term Note or any related New
York Mortgage; or

 

(iv)any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower in respect thereof.

 

(e)Certain Waivers.  The Borrower makes the waivers set forth below in respect
of each New York Term Note and each New York Mortgage:

 

(i)Notice.  The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any New York Term Note or
any New York Mortgage.

 

(ii)Other Remedies.  The Borrower hereby waives any requirement that the
Administrative Agent or any Lender Party protect, secure, perfect, or insure any
Lien or any Asset subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral, if any, including
any action required pursuant to applicable law.

 

(iii)Waiver of Subrogation.

 

(A)The Borrower hereby irrevocably waives, until satisfaction in full of all of
its obligations under the New York Term Notes and the New York Mortgages and
termination of all Commitments, any claim or other rights which it may acquire
against any Subsidiary that arise from the Borrower’s obligations under any New
York Term Note, New York Mortgage or any other Loan Document, including, without
limitation, any right of subrogation (including, without limitation, any



102

 

--------------------------------------------------------------------------------

 

 

statutory rights of subrogation under Section 509 of the Bankruptcy Code, 11
U.S.C. §509, or otherwise), reimbursement, exoneration, contribution,
indemnification, or any right to participate in any claim or remedy of the
Administrative Agent or any Lender Party against such Subsidiary or any
collateral which the Administrative Agent or any Lender Party now has or
acquires.  If any amount shall be paid to the Borrower in violation of the
preceding sentence and the obligations under such New York Term Note or such New
York Mortgage shall not have been paid in full and all of the Commitments
terminated, such amount shall be held in trust by the Administrative Agent for
the ratable benefit of the Lender Parties and shall promptly be paid to the
Administrative Agent for the ratable benefit of the Lender Parties to be applied
to the obligations under such New York Term Note or such New York Mortgage,
whether matured or unmatured, as the Administrative Agent may elect.  The
Borrower acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and that the waiver set
forth in this clause (A) is knowingly made in contemplation of such benefits.

 

(B)The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Lender Party under
any New York Term Note or any New York Mortgage.

 

(f)Rights of Qualified Unsecured Lenders.  Notwithstanding any provision herein
to the contrary, the Administrative Agent (i) shall not foreclose or otherwise
enforce the Lien of any New York Mortgage without the prior written consent of
each Qualified Unsecured Lender, acting in its sole discretion, and (ii) shall
release the Lien of any New York Mortgage in accordance with Section
8.01(c)(iii) promptly upon the Administrative Agent’s receipt of a written
notice from any Qualified Unsecured Lender (x) stating that an event of default
has occurred and is continuing in respect of the related Qualified Unsecured
Debt and (y) requesting, in the sole discretion of such Qualified Unsecured
Lender, that such New York Mortgage be released.  This Section 8.01(f) shall
inure to the benefit of each Qualified Unsecured Lender as a third party
beneficiary, provided that by its acknowledgement of this Article VIII and
acceptance of the benefits of this Section 8.01(f), each Qualified Unsecured
Lender shall be deemed to have acknowledged (A) that nothing in this Agreement
shall be deemed to create an advisory, fiduciary or agency relationship, or
fiduciary duty between the Administrative Agent and any Qualified Unsecured
Lender or any other holder of Qualified Unsecured Debt, and (B) that the
Administrative Agent shall have no duty whatsoever to protect, secure, perfect,
or insure the Lien of any New York Mortgage or to enforce any New York Mortgage
against any Person or collateral, and (C) that such Qualified Unsecured Lender
shall have no claim or cause of action in connection with any release of any New
York Mortgage contemplated by this Article VIII, the nonperfection or lack of
priority of any New York Mortgage, or any action taken or omitted to be taken by
the Administrative Agent in respect of a New York Mortgage in accordance with
this Article VIII.  Notwithstanding any provision herein (including in Section
10.01) or in any other Loan Document to the contrary, neither this Section
8.01(f) nor the defined terms “Qualified Unsecured Lender,” “Qualified Unsecured
Debt” and “New York Mortgage” may be amended or waived (as applicable) without
the written consent of each Qualified Unsecured Lender.  For the avoidance of
doubt, nothing in this Section 8.01(f) shall be deemed to limit the rights of
Administrative Agent or the Lender Parties under Article VI of this Agreement
(except to the extent described in clause (i) of this Section 8.01(f) above),
nor shall this Section 8.01(f) limit or restrict or affect in any manner
whatsoever the rights of the Administrative Agent or the Lender Parties to
enforce or otherwise protect their rights and benefits under any Loan Document
other than a New York Mortgage or the right of the Borrower to cause any New
York Mortgage to be released in accordance with Section 8.01(c)(iii).

 



103

 

--------------------------------------------------------------------------------

 

 

Article IX
THE ADMINISTRATIVE AGENT

SECTION 9.01. Authorization and Action.  Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable) and as an Issuing Bank (if
applicable)) hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or such
greater number of Lenders as may be required pursuant to this Agreement, and
such instructions shall be binding upon all Lender Parties and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law.  The Administrative Agent
agrees to give to each Lender Party prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.  Notwithstanding anything
to the contrary in any Loan Document, no Person identified as a syndication
agent, documentation agent, senior manager, joint lead arranger or joint book
running manager, in such Person’s capacity as such, shall have any obligations
or duties to any Loan Party, the Administrative Agent or any Lender Party under
any of such Loan Documents.  In its capacity as the Lender Parties’ contractual
representative, the Administrative Agent is

 

SECTION 9.02.  Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party;
(e) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (f) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex or other electronic communication) believed by it to be genuine and
signed or sent by the proper party or parties; and (g) shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.





104

 

--------------------------------------------------------------------------------

 

 

SECTION 9.03.  Citibank and Affiliates.   With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity.  Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.

 

SECTION 9.04. Lender Party Credit Decision.  Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its respective directors,
officers, agents or employees to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender Party and each Lender
Party confirms to the Administrative Agent that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its directors, officers, agents or employees.

 

SECTION 9.05. Indemnification by Lender Parties.   (a)  Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party severally agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 10.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful



105

 

--------------------------------------------------------------------------------

 

 

misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender Party severally
agrees to reimburse such Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 10.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.

(c) For purposes of this Section 9.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time.  The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and affiliates of the Administrative Agent and the applicable Issuing Bank for
purposes of this Section 9.05.  Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 9.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

SECTION 9.06.  Successor Administrative Agent.  (a)  The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lender Parties and the Borrower and may be removed at any time with or without
cause by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it (or its Affiliate) has been
replaced as an Issuing Bank and released from all obligations in respect
thereof.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent in consultation with the
Borrower.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, and upon the execution and filing or recording of such financing
statements, or amendments thereto and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by this
Agreement, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents.  If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 9.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (i) the retiring Agent’s resignation or removal shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.  After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent shall have become effective, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Administrative Agent under this Agreement.

 



106

 

--------------------------------------------------------------------------------

 

 

(a) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, an Issuing Bank and/or the Swing Line Bank may,
upon prior written notice to the Borrower and the Administrative Agent, resign
as Issuing Bank or Swing Line Bank, respectively, effective at the close of
business New York time on a date specified in such notice (which date may not
be less than thirty (30) days after the date of such notice); provided that such
resignation by such Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to such Issuing Bank; and provided
further that such resignation by the Swing Line Bank will have no effect on its
rights in respect of any outstanding Swing Line Advances or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swing Line Advance.

SECTION 9.07.  Relationship of Administrative Agent and Lenders.  The
relationship between the Administrative Agent and the Lenders, and the
relationship among the Lenders, is not intended by the parties to create, and
shall not create, any trust, joint venture or partnership relation between or
among all of any of them.

Article IX
MISCELLANEOUS

SECTION 10.01. Amendments, Etc.  (a)  No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:  (i) modify
the definition of Required Lenders or otherwise change the percentage vote of
the Lenders required to take any action under this Agreement or any other Loan
Document, (ii) release the Borrower with respect to the Obligations or, except
to the extent expressly permitted under this Agreement,  reduce or limit the
obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Guaranteed
Obligations, (iii) amend this Section 10.01, (iv) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, other than as
provided by Section 2.17, (v) forgive or reduce the principal of, or interest
on, the Obligations of the Loan Parties under the Loan Documents or any fees or
other amounts payable thereunder, (vi) postpone or extend any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, (vii) extend the Maturity Date, other than as provided by
Section 2.16, (viii) modify any provisions requiring payment to be made for the
ratable account of the Lenders, or (ix) modify the definition of Pro Rata Share;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of any Issuing Bank, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.

 

(a) In the event that any Lender (a “Non-Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i)



107

 

--------------------------------------------------------------------------------

 

 

as of such Consent Request Date, no Default or Event of Default shall have
occurred and be continuing, (ii) as of the date of the Borrower’s written demand
to replace such Non-Consenting Lender, no Default or Event of Default shall have
occurred and be continuing other than a Default or Event of Default that
resulted solely from the subject matter of the waiver or amendment for which
such consent was being solicited from the Lenders by the Administrative Agent
and (iii) the replacement of any Non-Consenting Lender shall be consummated in
accordance with and subject to the provisions of Section 2.19.  The Replacement
Lender shall purchase such interests of the Non‑Consenting Lender and shall
assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 10.07. 

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period, provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 10.02. Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 10.02(b) and in
the proviso to this Section 10.02(a), in an electronic medium and delivered as
set forth in Section 10.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at c/o Hersha Hospitality Trust, Penn Mutual Towers, 510 Walnut
Street, 9th floor, Philadelphia, PA 19106, Attention:  Ashish R. Parikh, Chief
Financial Officer or, if applicable, at ashish@hersha.com (and in the case of
transmission by e‑mail, with a copy by U.S. mail to the attention of Ashish R.
Parikh, Chief Financial Officer at 510 Walnut Street, 9th floor, Philadelphia,
PA 19106); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e‑mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender Party, at
its Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party (and in the case of a transmission by e-mail, with a copy by U.S.
mail to its Domestic Lending Office); if to Administrative Agent, the Swing Line
Bank, the Existing Issuing Bank or the Initial Issuing Bank, at its address at
1615 Brett Road, Ops III, New Castle, Delaware 19720, Attention:  Juanita
Harris, or, if applicable, at Juanita.Harris@citi.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention:  Juanita Harris); or, as to the Borrower
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent.  All notices, demands, requests,
consents and other communications described in this clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 10.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other



108

 

--------------------------------------------------------------------------------

 

 

communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender Party, the Administrative Agent shall
deliver a copy of the Communications to such Lender Party by e-mail or
telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided,  however, that notices and communications
to the Administrative Agent pursuant to Article II, III or IX shall not be
effective until received by the Administrative Agent.  Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.  Each Lender Party agrees (i) to notify the Administrative
Agent in writing of such Lender Party’s e-mail address to which a notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender Party becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender Party) and (ii) that any notice may be
sent to such e-mail address.

 

(a) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner. 

(c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).  Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution. 

(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED



109

 

--------------------------------------------------------------------------------

 

 

ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. 

(e) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

SECTION 10.03.  No Waiver; Remedies.   No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein and therein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 10.04. Costs and Expenses.  (a)  Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, Asset review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post-closing basis),
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto and (C) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect to the preparation, execution, delivery and review of any documents and
instruments at any time delivered pursuant to Sections 3.01, 3.02, 5.01(j) or
5.01(k) and (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each Lender Party in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender Party with respect thereto).

 

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries,



110

 

--------------------------------------------------------------------------------

 

 

except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
willful breach in bad faith of a material provision of any Loan Document.  In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnified Party,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated by the Loan Documents are consummated.  Each
Loan Party also agrees not to assert any claim against the Administrative Agent,
any Lender Party or any of their Affiliates, or any of their respective
officers, directors, employees, agents and advisors, on any theory of liability,
for special, indirect, incidental, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise
(regardless of whether such notice may be revoked under Section 2.06(a) and is
revoked in accordance therewith), the Borrower shall, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party any amounts required
to compensate such Lender Party for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10, 2.12 and
7.06 and this Section 10.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents. 

(f) No Indemnified Party referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent caused by the gross negligence or willful misconduct of such
Indemnified Party as found in a final, non-appealable judgment by a court of
competent jurisdiction.

SECTION 10.05. Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the



111

 

--------------------------------------------------------------------------------

 

 

Loan Documents, irrespective of whether the Administrative Agent or such Lender
Party shall have made any demand under this Agreement or such Note or Notes and
although such obligations may be unmatured.  The Administrative Agent and each
Lender Party agrees promptly to notify the Borrower or such Loan Party after any
such set‑off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set‑off and application.  The
rights of the Administrative Agent and each Lender Party and their respective
Affiliates under this Section 10.05 are in addition to other rights and remedies
(including, without limitation, other rights of set‑off) that the Administrative
Agent, such Lender Party and their respective Affiliates may have; provided,
however, that in the event that any Defaulting Lender exercises such right of
setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18(b) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, the Swing Line Bank and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

SECTION 10.06. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.

 

SECTION 10.07.  Assignments and Participations; Replacement Notes.    (a)  Each
Lender may (and, if demanded by the Borrower in accordance with Section 2.19 or
10.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Facilities, (ii) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall be (1)
the lesser of (x) $5,000,000 (under each Facility), (y) the amount of any
Lender’s Commitment or (z) the amount of any Lender’s Commitment then remaining
at the time of such proposed assignment and (2) an integral multiple of
$1,000,000 in excess thereof (or, in each case, such lesser amount as shall be
approved by the Administrative Agent and, so long as no Default shall have
occurred and be continuing at the time of effectiveness of such assignment, the
Borrower), (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.19 or 10.01(b) shall be an assignment at par of all rights and
obligations of the assigning Lender under this Agreement, (v) no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed, without the consent of the Administrative Agent, and (B) at any
other time without the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), except if such assignment is being
made by a Lender to an Affiliate or Fund Affiliate of such Lender, (vi) no such
assignments shall be made to any Defaulting Lender or Potential Defaulting
Lender or any of their respective subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause, and (vii) except to the extent contemplated by Sections 2.19 and
10.01(b), the parties to each such



112

 

--------------------------------------------------------------------------------

 

 

assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to Section 2.19
or 10.01(b), the Borrower shall pay to the Administrative Agent the applicable
processing and recordation fee.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swing Line Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participants in Letters of Credit and Swing Line Advances in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 9.05 and 10.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to



113

 

--------------------------------------------------------------------------------

 

 

exercise such powers and discretion under the Loan Documents as are delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 10.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
the Administrative Agent or any Lender Party at any reasonable time and from
time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
Borrower.  In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such Facility, a
substitute Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder.  Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

(g) Each Lender Party may sell participations to one or more Persons (other than
any natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no



114

 

--------------------------------------------------------------------------------

 

 

participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except that any agreement with respect to
such participation may provide that such participant shall have the right to
approve an amendment, waiver or consent to the extent such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) a participant shall be
entitled to the benefits of Section 2.12 (subject to the requirements and
limitations therein, including the requirements under Sections 2.12(f) and
2.12(g) (it being understood that the documentation required under Sections 2.12
(f) and (g) shall be delivered to the participating Lender Party)) to the same
extent as if it were a Lender Party and had acquired its interest by assignment
pursuant to paragraph (a) of this Section, provided that such participant shall
not be entitled to receive any greater payment under Section 2.12, with respect
to any participation, than its participating Lender Party would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender Party by
or on behalf of any Loan Party; provided, however, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender Party on the same terms as provided in Section 10.10.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or the central bank of any country in which such Lender
is organized.

(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 10.08. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier



115

 

--------------------------------------------------------------------------------

 

 

or by email with a pdf or similar attachment shall be effective as delivery of
an original executed counterpart of this Agreement.

 

SECTION 10.09.    Severability.  In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable law, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

 

SECTION 10.10. Survival of Representations.  All representations and warranties
contained in this Agreement and in any other Loan Document or made in writing by
or on behalf of the Borrower in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the Loan Documents, the making
of the Advances and any investigation made by or on behalf of the Lenders, none
of which investigations shall diminish any Lender’s right to rely on such
representations and warranties.

 

SECTION 10.11. Usury Not Intended.  It is the intent of the Borrower and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender Party
including such applicable laws of the State of New York and the United States of
America from time to time in effect.  In furtherance thereof, the Lender Parties
and the Borrower stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Loan Documents shall ever be construed
to create a contract to pay, as consideration for the use, forbearance or
detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender Party receiving same shall credit the same on
the principal of the Obligations of the Borrower under the Loan Documents (or if
such Obligations shall have been paid in full, refund said excess to the
Borrower).  In the event that the Obligations of the Borrower under the Loan
Documents are accelerated by reason any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Maximum
Rate and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the principal of the
Obligations of the Borrower under the Loan Documents (or, if such Obligations
shall have been paid in full, refunded to the Borrower).  In determining whether
or not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Facilities all amounts
considered to be interest under applicable law at any time contracted for,
charged, received or reserved in connection with the Obligations of the Loan
Parties under the Loan Documents.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.

 

SECTION 10.12.  No Liability of Issuing Bank.   The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  None of any Issuing
Bank or any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents



116

 

--------------------------------------------------------------------------------

 

 

that do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the Letter of
Credit; or (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit, except that the Borrower shall have a claim
against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non‑appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

SECTION 10.13. Confidentiality.    (a)  Each of the Administrative Agent, the
Lender Parties and the Issuing Banks agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions at least as restrictive as those of this Section, (vii) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (viii) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.10 or (B) becomes available to the Administrative
Agent, such Lender Party, such Issuing Bank or any of their respective
Affiliates on a non‑confidential basis from a source other than the Parent
Guarantor or any of its Subsidiaries without the Administrative Agent, such
Lender Party, such Issuing Bank or any of their respective Affiliates having
knowledge that a duty of confidentiality to the Parent Guarantor or any of its
Subsidiaries has been breached.  For purposes of this Section 10.10,
“Information” means all information obtained pursuant to the requirements of
this Agreement that any Loan Party furnishes to the Administrative Agent or any
Lender Party but does not include any information that is or becomes generally
available to the public other than by way of a breach of the confidentiality
provisions of this Section 10.10 or that is or becomes available to the
Administrative Agent or such Lender Party from a source other than the Loan
Parties or the Administrative Agent or any other Lender Party and not in
violation of any confidentiality agreement with respect to such information that
is actually known to the Administrative Agent or such Lender Party.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(a) Certain of the Lender Parties may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material



117

 

--------------------------------------------------------------------------------

 

 

non‑public information with respect to any of the Parent Guarantor, any or its
Subsidiaries or their respective securities (“Restricting Information”).  Other
Lender Parties may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information.  Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non‑public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person.  None of the Administrative
Agent or any of its respective directors, officers, agents or employees shall,
by making any Communications (including Restricting Information) available to a
Lender Party, by participating in any conversations or other interactions with a
Lender Party or otherwise, make or be deemed to make any statement with regard
to or otherwise warrant that any such information or Communication does or does
not contain Restricting Information nor shall the Administrative Agent or any of
its respective directors, officers, agents or employees be responsible or liable
in any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.

(c)Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 10.10(a)) with respect to such Loan
Party or its securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information” (and shall not post such Communications to a portion of the
Approved Electronic Platform designated “Public Side Information”).  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender Party or
any other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender Party that may
decide not to take access to Restricting Information.  Nothing in this
Section 10.10(c) shall modify or limit a Person’s obligations under
Section 10.10 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.

(d)Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its



118

 

--------------------------------------------------------------------------------

 

 

behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

(e)Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally.  Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
the other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent Guarantor).  None of the
Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

(f)Sections 10.10(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information.  None of the Administrative
Agent or any of its directors, officers, agents or employees warrants or makes
any other statement with respect to the adequacy of such provisions to achieve
such purpose nor does the Administrative Agent or any of its directors,
officers, agents or employees warrant or make any other statement to the effect
that a Loan Party’s or Lender Party’s adherence to such provisions will be
sufficient to ensure compliance by such Loan Party or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.

SECTION 10.14. Patriot Act Notification.   Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 10.15.  Jurisdiction, Etc.      (a)  Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other party
hereto in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court.  Each of the
parties hereto



119

 

--------------------------------------------------------------------------------

 

 

agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 10.16.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 10.17.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 10.18. No Fiduciary Duties.   Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender Party or any Affiliate thereof, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the
other.  The Loan Parties agree that the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions.  Each Loan Party agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each of the Loan Parties acknowledges that the Administrative Agent,
the Lender Parties and their respective Affiliates may have interests in, or may
be providing or may in the future provide financial or other services to other
parties with interests which a Loan Party may regard as conflicting with its
interests and may possess information (whether or not material to the Loan
Parties) other than as a result of (x) the Administrative Agent acting as
administrative agent hereunder, or (y) the Lender Parties acting as lenders
hereunder, that the Administrative Agent or any such Lender Party may not be
entitled to share with any Loan Party.  Without prejudice to the foregoing, each
of the Loan Parties agrees that the Administrative Agent, the Lender Parties and
their respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent and as if the Lender Parties were not Lender Parties, and without any duty
to account therefor to the Loan Parties.  Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lender Parties,
the Syndication Agent and the Arrangers, any conflict of interest which may
arise by virtue of the Administrative Agent, the Arrangers, the Syndication
Agent and/or the Lender Parties acting in various capacities under the Loan
Documents or for other customers of the Administrative Agent, any Arranger, the
Syndication Agent or any Lender Party as described in this Section 10.15.

 

[Balance of page intentionally left blank]





120

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

BORROWER:

 

HERSHA HOSPITALITY LIMITED PARTNERSHIP,

a Virginia limited partnership

 

By:    HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, its
general partner

 

 

By____________________________

   Name: Ashish R. Parikh

   Title: CFO

 

 

PARENT GUARANTOR:

 

HERSHA HOSPITALITY TRUST,

a Maryland real estate investment trust

 

 

By____________________________

   Name: Ashish R. Parikh

   Title: CFO





121

 

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS: 

 

HHLP PARKSIDE ASSOCIATES, LLC,

a Delaware limited liability company

 

By: HHLP PARKSIDE MANAGER, LLC,
a Delaware limited liability company, its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP DC CONVENTION CENTER ASSOCIATES, LLC, a Delaware limited liability company

 

By: HHLP DC CONVENTION CENTER MANAGER, LLC, a Delaware limited liability
company,
its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP BULFINCH ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP BULFINCH MANAGER, LLC, a Delaware limited liability company, its
manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

44 CAMBRIDGE ASSOCIATES, LLC,
a Massachusetts limited liability company

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

44 FRAMINGHAM ASSOCIATES, LLC,
a Massachusetts limited liability company

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 





122

 

--------------------------------------------------------------------------------

 

 

HHLP NORWOOD ASSOCIATES, LLC,
a Massachusetts limited liability company

 

By: 44 NORWOOD MANAGING MEMBER, LLC,
a Massachusetts limited liability company, its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

RISINGSAM HOSPITALITY, LLC,
a New York limited liability company

 

By: HERSHA CONDUIT ASSOCIATES, LLC,
a New York limited liability company, its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP DUO TWO ASSOCIATES, LLC,
a New York limited liability company

 

By: HHLP DUO TWO MANAGER, LLC,
a Delaware limited liability company,
its managing member

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP DUO ONE ASSOCIATES, LLC,
a New York limited liability company

 

By: HHLP DUO ONE MANAGER, LLC,
a Delaware limited liability company,
its managing member

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

 

 

 

 

 

 





123

 

--------------------------------------------------------------------------------

 

 

HHLP WATER STREET ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP WATER STREET MANAGER, LLC,
a Delaware limited liability company, its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

MAIDEN HOTEL, LLC,
a New York limited liability company

 

By: HHLP WALL STREET MANAGER, LLC,
a Delaware limited liability company,
its managing member

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

AFFORDABLE HOSPITALITY ASSOCIATES, LP,
a Pennsylvania limited partnership

 

By: RACE STREET, LLC, a Pennsylvania limited liability company, its general
partner

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP RITTENHOUSE ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP RITTENHOUSE MANAGER, LLC,
a Delaware limited liability company,
its manager

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

 

 

 

 

 

 





124

 

--------------------------------------------------------------------------------

 

 

HHLP VALLEY FORGE ASSOCIATES,
a Pennsylvania limited partnership

 

By: HERSHA HOSPITALITY, LLC,
a Virginia limited liability company,
its general partner

 

 

By____________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP DUO THREE ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP DUO THREE MANAGER, LLC,  
a Delaware limited liability company,
its managing member



 

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP SAN DIEGO ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP SAN DIEGO MANAGER, LLC,  
a Delawarelimited liability company, its manager



 

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

 

HHLP COCONUT GROVE ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP COCONUT GROVE MANAGER, LLC,  
a Delaware limited liability company, its manager



 

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

 

 

 

 

 

 

 





125

 

--------------------------------------------------------------------------------

 

 

HHLP BLUE MOON ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP BLUE MOON MANAGER, LLC,  
a Delaware limited liability company, its manager



 

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

 

 

HHLP WINTER HAVEN ASSOCIATES, LLC,
a Delaware limited liability company

 

By: HHLP WINTER HAVEN MANAGER, LLC,  
a Delaware limited liability company, its manager



 

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

 

HHLP PEARL STREET ASSOCIATES, LLC,
a New York limited liability company

 

By: HHLP PEARL STREET MANAGING MEMBER, LLC, a Delaware limited liability
company,
its manager



 

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

 

HHLP SMITH STREET ASSOCIATES, LLC,
a New York limited liability company

 

By: HHLP SMITH STREET HOLDING, LLC,  
a New York limited liability company, its manager



By: HHLP SMITH STREET MANAGING MEMBER, LLC, a New York limited liability
company, its manager

 

 

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

 

 

 





126

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT, SWING LINE BANK, AND INITIAL LENDER: 

 

CITIBANK, N.A.

 

 

By

Name:

Title:

 

 

 

INITIAL ISSUING BANK: 

 

CITIBANK, N.A.

 

 

By

Name:

Title:

 





127

 

--------------------------------------------------------------------------------

 

 

INITIAL LENDERS:

 

[_____________], as Initial Lender

 

By

Name:

Title:

 

 

[_____________], as Initial Lender

 

By

Name:

Title:

 

 

 

 



128

 

--------------------------------------------------------------------------------